Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 1 of 96 PageID #: 1008




                  EXHIBIT 49
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 2 of 96 PageID #: 1009
                                                                                            1




    1                             UNITED   STATES   DISTRICT     COURT

    2                           NORTHERN   DISTRICT   OF   MISSISSIPPI

    3

    4
        JOHN    RASH,                           )
    5                                           )
                        Plaintiff,              )                 CAUSE   NO.   3:20CV224
    6                                           )
                          VS.                   )
    7                                           )
        LAFAYETTE       COUNTY, MISSISSIPPI     )
    8                                           )
                        Defendant.              )
    9

   10

   11
                  MOTION HEARING - MOTION FOR PRELIMINARY INJUNCTION
   12         BEFORE UNITED STATES SENIOR DISTRICT JUDGE NEAL B. BIGGERS
                          WEDNESDAY, AUGUST 5, 2020; 1:30 P.M.
   13                              OXFORD, MISSISSIPPI

   14

   15   FOR    THE   PLAINTIFF:

   16           ACLU of Mississippi
                JOSHUA FIYENN TOM, ESQ.
   17           Post Office Box 2242
                Jackson, Mississippi 39225
   18
                C. Jackson Williams, Attorney
   19           C. JACKSON WILLIAMS, ESQ.
                Post Office Box 69
   20           Taylor, Mississippi 38673

   21
        FOR    THE   PLAINTIFF    VIA   VIDEOCONFERENCE:
   22
                American Civil Liberties Union             of   Mississippi
   23           LANDON P. THAMES, ESQ.
                Post Office Box 2242
   24           East Capital Street
                Jackson, Mississippi 39225
   25
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 3 of 96 PageID #: 1010
                                                                                 2




    1          Simpson, Thacher & Bartlett
               JONATHAN K. YOUNGWOOD, ESQ.
    2          ISAAC M. RETHY, ESQ.
               425 Lexington Avenue
    3          New York, New York 10017

    4

    5   FOR   THE   DEFENDANT:

    6          Clayton O'Donnell, PLLC
               DAVID D. O'DONNELL, ESQ.
    7          Post Office Drawer 676
               Oxford, Mississippi  38655
    8

    9

   10

   11

   12

   13
        Proceedings recorded by official stenographic court reporter.
   14   Transcript produced with computer-aided transcription.

   15

   16
                           RITA   DAVIS,   FCRR,    RPR,    CSR   #1626
   17                       FEDERAL   OFFICIAL      COURT    REPORTER
                           911   JACKSON   AVENUE   EAST,    SUITE   369
   18                            OXFORD,   MISSISSIPPI       38655


   19

   20

   21

   22

   23

   24

   25
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 4 of 96 PageID #: 1011
                                                                                                    3




    1                                      TABLE   OF   CONTENTS

    2

    3    Style    and Appearances......................................1
         Table    of Contents..........................................3
    4

    5
                                                 DIRECT            CROSS            REDIRECT
    6    WITNESSES       FOR    PLAINTIFF

    7    John    Rash                              18              27               44

    8
        Plaintiff       rests............................................46
    9

   10
                                                 DIRECT            CROSS            REDIRECT
   11    WITNESSES       FOR    DEFENDANT

   12    Lisa Carwyle                              47              55
         Sheriff Joey          East                73              79
   13

   14   Defendant       rests............................................93

   15

   16                                            EXHIBITS

   17    EXHIBITS                      DESCRIPTION                      ID   ONLY        RECEIVED

   18    Defendant's           Email    dated   7/7/2020                     36          54
         Exhibit A
   19
         Plaintiff's           Email    dated   7/23/2020                    44
   20    Exhibit 1                                                           56

   21    Plaintiff's           Email    dated   7/26/2020                    44
         Exhibit 2
   22

   23

   24    Court    Adjourned...........................................94

   25    Court    Reporter's          Certificate..............................95
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 5 of 96 PageID #: 1012
                                                                                                                                      4




    1   (CALL    TO    ORDER       OF       THE   COURT)

    2                   THE       COURT:          All     right.           Let       me    see       who       we   have

    3   present       here    representing                the    parties.                 Who       do    we    have

    4   representing          the       plaintiff?

    5                   MR.       TOM:        Good      afternoon,              Your       Honor.              My   name is

    6   Joshua    Tom.        And       I    represent          --

    7                   THE       COURT:          I'm     sorry.           You'll          have          to    speak      a    little

    8   more    plainly.           I    can't       understand             you.

    9                   MR.       TOM:        Your      Honor,        my       name       is       Joshua       Tom; and I

   10   the    plaintiff,          John       Rash.        We    also          have       --

   11                   MR.       WILLIAMS:             Your     Honor,          I'm       Jack          Williams;            and I

   12   represent       the       plaintiff          also.

   13                   THE       COURT:          You     don't       want       to       sit       at    counsel         table?

   14                   MR.       WILLIAMS:             I'm     trying          to    just          maintain          the --

   15                   THE       COURT:          All     right.           I    see.           Trying          to   set       social

   16   distancing.           I    understand.

   17           Mr.    O'Donnell             --

   18                   MR.       O'DONNELL:              Your       Honor,          David          O'Donnell, for

   19   Lafayette       County.              And,    at    counsel             table,          I    have       Lisa    Carwyle,

   20   who's the       county          administrator.

   21                   THE       COURT:          Very     well.

   22           And    we    have       by    extreme         social           distancing                other      lawyers

   23   representing          the       plaintiff.              Who    do       we    have          there?

   24                   MR.       YOUNGWOOD:              Good       afternoon,                Your       Honor.          Jonathan

   25   Youngwood       for       the       plaintiff.
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 6 of 96 PageID #: 1013
                                                                                                                            5




    1                      THE    COURT:           All    right.

    2                      MR.    RETHY:           Also       have       Isaac    Rethy       with       Simpson

    3   Thacher       also       for    the    plaintiffs.

    4                      THE    COURT:           Say    it       again,    please.           You're          talking a

    5   little       fast.

    6                      MR.    RETHY:           This       is    Isaac    Rethy          with       the    law    firm

    7   Simpson       Thacher          also    representing                the    plaintiff.

    8                      THE    COURT:           Okay.           Thank    you.

    9                      MR.    THAMES:           Hi,       Your       Honor.        My    name       is    Landon

   10   Thames.           I'm    an    attorney          for       the    plaintiff.           I       work    for    the

   11   ACLU    of    Mississippi.

   12                      THE    COURT:           Okay.           I've    read    the       petition,          the

   13   response,          the    memorandum             of    law       filed,    the       defendants             just

   14   filed       within       the    last       hour       or    so.     Of    course,          I    understand why

   15   he's    a    little       late,       because          he    was    not    given       notice          when the

   16   petition          was    first       filed.

   17           All       right.        Is    the    plaintiff             ready       to    proceed?           Do    you

   18   have    any       testimony          you    wish       to    present?

   19                      MR.    TOM:        We    plan       to    call    Mr.       Rash.

   20                      THE    COURT:           Okay.           And,    Mr.    O'Donnell,             you'll       have a

   21   witness       or    two?

   22                      MR.    O'DONNELL:              Yes,       sir,    Your       Honor.           We    have

   23   potentially             four    witnesses,             depending          on    the    evidence             that

   24   comes       out    in    plaintiff's             case.

   25                      THE    COURT:           Okay.
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 7 of 96 PageID #: 1014
                                                                                                                                       6




    1              All    right, Counselor,                   who    do       you    call?           Is       there       anything

    2   you    wish       to    state?        You       can    tell       me    briefly          --       it    might          save

    3   some       time    --    briefly          what    the       --    what       you       perceive             as    the

    4   uncontested             facts    that       exist       in       this       case       and       then       present any

    5   testimony          you    want       that       might       be    contested.                 Go       ahead.           And

    6   take       your    mask    off       for    that       purpose.

    7                      MR.    TOM:        So    we're       here          today,       Your          Honor       --

    8                      THE    COURT:           And    you       can       stand       when       you       address the

    9   Court.

   10                      MR.    TOM:        Yes,       sir.        So,       Your       Honor,          we're          here today

   11   as    an       Oxford    resident,          John       Rash,          wants       to    exercise             his       First

   12   Amendment          rights       to    free       speech          and    assembly             in       Oxford       Town

   13   Square.           He    wants    to       hold    an    artistic             and       civic          event       as    part

   14   of    the       annual    Fringe          Festival.              Mr.    Rash's          event          is    called

   15   "Projection,"             which       involves          projecting                visual          moving          and    still

   16   images          onto    surfaces,          including             onto       walls       outside.

   17              Mr.    Rash    has    done       the       same       event       in    years          past,          including

   18   on    the       county    courthouse             walls       last       year.           Last          year       was also

   19   permitted.              Lafayette          County       granted             Mr.    Rash          to    do    just what

   20   they're          not    allowing          him    to    do    this       year.           And       I    think       what

   21   this       case    is    going       to    come       down       to    is    --    is    the          nature       --

   22                      THE    COURT:           Now,       wait       --    wait       just       a    minute.              You've

   23   made       a    statement       that       I'd    like       for       you    to       clarify.

   24                      MR.    TOM:        Sure.

   25                      THE    COURT:           The    last       statement             you       made       that       he
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 8 of 96 PageID #: 1015
                                                                                                                                       7




    1   did    --    was    permitted             to    do    last       year       what    he       was    not       permitted

    2   to    do    this    year.

    3                      MR.    TOM:           Yes,       sir.

    4                      THE    COURT:              All    right.

    5                      MR.    TOM:           So    Projection,             which       is    Mr.       Rash's art

    6   event,       which       is    part       of    the       annual       Fringe       Festival             held       in

    7   Oxford,          2019's       Projection             had    images          projected          onto       the       county

    8   courthouse          walls,          onto       the    outside          of    the    walls          at    night.

    9                      THE    COURT:              Where       from?

   10                      MR.    TOM:           They       were    --    the       projection             was    from the

   11   lawn       onto    the    wall,          onto       the    outside          wall    of       the    courthouse.

   12   And    the       same    thing       that       happened          in    August          of    2019       as    part of

   13   Projection,             Mr. Rash          wants       to    do    that       this       year,       you       know,       with

   14   different          content.              But    the       format's          the    same,       projecting

   15   images       from       the    lawn       onto       the    county          courthouse             walls.

   16              Now,    you    mentioned             before       about,          you    know,          the    nature of

   17   this       proceeding,             emergency          proceeding.                 You    know,          that's,          you

   18   know, unfortunate.                       We    don't       like    to,       you    know,          get    into these

   19   proceedings             unless       we       need    to.        You    know,       we're          sorry       to    bring

   20   the    Court       so    quickly          into       this;       you    know,       sorry          to    bring the

   21   county       so    quickly          into       this.

   22              You    know,       we    first       spoke       with       Mr.       Rash    on    July       27th,          which

   23   was    just       over    a week          ago.        It    was    last          Monday.           We    filed our

   24   papers       as    soon       as    we    could,          which    was       on    Friday.              And    actually

   25   spoke       with    Attorney             O'Donnell,          also,          on    Friday       notifying             him
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 9 of 96 PageID #: 1016
                                                                                                                                       8




    1   that    we    have       filed       these          papers.              I    sent       him    all    of    the       papers

    2   that    we    had       filed,       the       complaint,                the       motion,       the       memorandum of

    3   law.     And, since                then,       I've       been       in       touch       with       him    to    make sure

    4   that, you          know, he          was       apprised             of       what    was       going       on,    notified

    5   him    about       today's          hearing.

    6                      THE    COURT:              Okay.        You       didn't          put       that    information in

    7   your    filing,          so    I    had       no    way    of       knowing          that       you'd       spoken to

    8   him.

    9                      MR.    TOM:           I    regret       that          omission,             Your    Honor.

   10                      THE    COURT:              Okay.        Go       ahead.

   11                      MR.    TOM:           So,       you    know,          we're       here       today       because

   12   Mr.    Rash       simply       wants          to    hold       the       same       event       as    he    held       last

   13   year.        He    wants       to    do       the    same       type          of    artistic          and    civic event

   14   like    so    many       other       people          have       done          on    the    county          courthouse

   15   grounds.

   16           You       have    national             prayer          days,          Easter       festivities.                 You

   17   had    film       festivals.                 You've       had       protests             for    and    against the

   18   Confederate             monument             that    stands          on       the    grounds          and    many other

   19   activities.              What       John       wants       to       do       is    use    the    town       square for

   20   speech       and    assembly             just       like       everybody             else       has    done       in    the

   21   past    on    the       county       courthouse                grounds.

   22           Now,       you    know,          we    argue       that          the       county's          regulations,             the

   23   permitting          regulations,                   which       is    called          the       county       use    --

   24   apologies          --    the       "Facility             Use    Policy"             is    unreasonable.                 It's

   25   overbroad.              It's       not       narrowly          tailored             to    achieve          the    interest,
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 10 of 96 PageID #: 1017
                                                                                                                                           9




     1   even    if    the       interests             are    legitimate,                   that       the    county       is    trying

     2   to    achieve.           That's          laid       out       in    our       brief.

     3           We    also       have       evidence             that       the       county          denied       Mr.    Rash's

     4   permit,       changed          the       policy,             closing          the       courthouse          grounds from

     5   dusk    till       dawn, because                   they       didn't          want       Mr.       Rash    to    project

     6   content       about          the    Confederate                monument             and       about       the    protests

     7   that    have       been       happening             in       Oxford          this       summer.

     8           And       we    know       that       because          Mr.       Rash       applied          for    a    permit on

     9   July    14th       of    this       year.           Two       days       later,          on    July       16th, the

    10   sheriff's          employee          called          him,          asked          him    whether          these

    11   projections             would       have       content             about          the    Confederate             monument,

    12   about       the    protests.              John       said          it    would          be    likely.

    13           Four       days       later,          on    July       20th,          the       county,       in    closed

    14   session       -- you          know,       I    haven't             got       to    read       the    county's          papers

    15   yet;    and       those       minutes          were          not    posted          on       the    website       as    of    the

    16   last    time       I    checked,          which          was       just       a    few       days    ago.        So    we

    17   don't know             the    rationale.

    18           But       they       changed          the    policy             governing             the    county       --

    19   governing          the       use    of    the       county          courthouse                grounds,          closing it

    20   completely             for    any    use       after          dark.           You       know,       that's       tailor

    21   made    to    prevent          Mr.       Rash       from       engaging             in       his    event.        Because,

    22   in    order       to    see    Projection,                   which       is       Mr.    Rash's       art       event,       it

    23   has    to    be    dark.

    24                      THE       COURT:           Is    there          --    I    noticed          in    the    filing in

    25   your    memorandum             and,       also,          I    believe,             in    the       defendant's
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 11 of 96 PageID #: 1018
                                                                                                                                    10




     1   memorandum,          there       was       reference          made          to    an    alternative             location

     2   that    the    city       or    the    county          has    made          available             to    protestors

     3   such    as    Mr.    Rash       to    project          messages             onto       buildings.              Is    that

     4   your    understanding?

     5                      MR.    TOM:        So    it's       my    understanding                   that       there's       been

     6   a   separate        permit       that's          been       granted          for       the       Fringe    Festival

     7   this    weekend          onto    the       city    courthouse                --       city       hall,    which is,

     8   you    know,       really       close       to    the       county          courthouse.                 However,       as

     9   testimony          will    show,       that       space       is       not       an    ample          alternative

    10   forum    as    opposed          to    the    county          courthouse                for       --

    11                      THE    COURT:           It's    not       what?

    12                      MR.    TOM:        It's       not    an    ample          alternative                forum.

    13                      THE    COURT:           Okay.        Why       not?

    14                      MR.    TOM:        The    --    in       order       to       project          onto    the       city

    15   hall, they're             going       to    erect       a    white          screen          on    the    stair riser

    16   leading       into       the    city       hall,       which       is       sort       of    similar       to

    17   watching       a movie.

    18           Whereas,          what       Mr.    Rash,       an    artist             who    was       going    to       take

    19   part    in    Projection,             wants       to    do    is       to    use       an    unusual       surface,

    20   not    just    a flat          white       screen,          but    the       unusual             surface       in    the

    21   form    of    the    walls       of    the       county       courthouse                building          on    three

    22   sides    of    the       building.

    23           It's       much    easier          for    people          to    see       those          projections          in

    24   the    square       given       that       there's          the    road          that       completely          wraps

    25   around       the    county       courthouse.                 People          could          even       drive    in    their
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 12 of 96 PageID #: 1019
                                                                                                                                       11




     1   cars    and       see    it    during             the       COVID-19          pandemic.

     2                      THE    COURT:              Yeah.              They       could    drive       --    that       doesn't

     3   sound       too    safe       to    me.           They're             driving       their       cars       around the

     4   circle       and       looking          at    the       projections                simultaneously?

     5                      MR.    TOM:           Well,          you       know,       I    would       not    recommend they

     6   do    that,       you    know.           But       they          could,       I    guess,       park;       or, you

     7   know, when             they're          stopped             in    the       traffic       circle,          maybe       they

     8   could       look       over.        But       I    agree,             yes,    I    would       not    recommend they

     9   drive       and    look.

    10                      THE    COURT:              Okay.

    11                      MR.    TOM:           So       the       argument          there       is    that       the    city hall

    12   is    just       not    the    same          thing          as    the       county       courthouse.              For

    13   purposes          of    the    nature             of    the       forum,          which    I    think       will       be key

    14   to    Your       Honor's decision                      in    this       case,       the    county          courthouse is

    15   a    traditional          public             forum.

    16           It       stands       in    the       center             of    the    square       surrounded             by    bars,

    17   restaurants,             businesses.                    It       has    a    small       decorative             fence;      but

    18   it's    largely,          you       know,          open          to    the    public,          anybody          can    go in

    19   there       at    any    time.

    20           You       know,       after          game       day,          people       come    down       to    the       bars,

    21   have    a    good       time.           You       know,          they       may    walk    from       Proud       Larry's

    22   over    to       Square       Books,          somewhere                else;       and    they       may    go    through

    23   the    county          courthouse             square             because          it's    open.        There's

    24   benches          there.        There's             grass.              There's       sidewalks             in    it.

    25           So       not    only       is    the       setup          of    the       county       courthouse             the
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 13 of 96 PageID #: 1020
                                                                                                                                                12




     1   archetypal             traditional          public          forum,          but          its       very          use    in

     2   practice          have    also       been.        I    mentioned             all             the       events          that have

     3   happened          there, the          protests             about       the       Confederate                      monument,

     4   both    for       and    against;          Easter;          national             prayer                day;       etc.

     5                      THE    COURT:           Have       they       done       that             with       or       without

     6   permits?

     7                      MR.    TOM:        The    --       you    know,          that             may       be    better

     8   directed          at    the    county.           But,       to    my    knowledge,                      according                to    the

     9   county's          policy,       if    you    have          five    or       more             people          on    the       county

    10   courthouse             grounds       for    an    event,          you       have             to    get       a    permit.

    11                      THE    COURT:           Yeah.           That's       what             you       state.              That's

    12   what    they       state       also,       five       or    more.           But          I    just          was    asking for

    13   clarification.                 You    said       national          prayer                day       for       example.

    14                      MR.    TOM:        Yes.

    15                      THE    COURT:           Whether          that       was       a       group          of       people who

    16   made    a    demonstration             or    a    protest          or       pro          or       con       on    some       issue.

    17                      MR.    TOM:        You    know,          some       of    this             --       you       know,       I    just

    18   want    to    make       myself       perfectly             clear.           You             know,          this       is    --       as

    19   part    of    a    traditional             public          forum,       it       can          be       used       for       any

    20   number       of    reasons,          for    speech,          assembly,                   protests,                civic

    21   engagement,             artistic       events.              And,       so,       as          just       part       -- one of

    22   these       reasons       is    protest.              There's          many          other             reasons          that you

    23   can    use    a    traditional             public          forum       as    well.

    24                      THE    COURT:           And    they       do    it       without                a    permit?

    25                      MR.    TOM:        We    would          have    to       --       I       don't          know       whether
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 14 of 96 PageID #: 1021
                                                                                                                              13




     1   these    --

     2                   THE    COURT:        Well,       a    traditional                public          forum       has

     3   certain       definitions       that       --

     4                   MR.    TOM:     Yes.        So,       you       know,       I    think,          in    an    ideal

     5   world,    people       wouldn't       have       to       ask    the    government's                   permission

     6   before    they    could       gather       and       before       they          could       speak.           However,

     7   the    government       does    have       certain          interests                for    traditional

     8   public    forums       such    as    parks       like       the       Lafayette             County

     9   Courthouse       grounds,       sidewalks,                roads.        Those          include             security

    10   concerns,       traffic       concerns,          competing-use                   concerns.

    11           The    county's       Facility          Use       Policy       requires             a    permit       --

    12   requires       permission       from       the       government             for       groups          of    five or

    13   more.     That's       quite    a    small       number          to    start          implicating             those

    14   legitimate       concerns.           And,       when       you    look          at    other       courts,          the

    15   number    that    actually          most    courts          find       is       valid       is    much       larger

    16   than    five.

    17           You    also    have    the    point          about       the    30-day             advance          notice

    18   requirement.           That's       also    the       same       type       of       restriction             as    the

    19   five-person       limit.        You    have          to    ask    the       government's                   permission

    20   before    you    can    assemble       --

    21                   THE    COURT:        Well,       is       that    relevant             in       this       case?

    22                   MR.    TOM:     It    is.

    23                   THE    COURT:        Why?

    24                   MR.    TOM:     Because          these          regulations,                the       permitting

    25   regulations       that    govern       use       of       the    county          courthouse                grounds,
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 15 of 96 PageID #: 1022
                                                                                                                                    14




     1   they    all       act    as    prior       restraints             on    speech          for       people       that want

     2   to    use    the    county          courthouse.

     3                      THE    COURT:           Okay.           Did    they       --    let's          stick       to    what

     4   reasons       the       county       gave       to    deny       this    request.

     5                      MR.    TOM:        Sure.           So,    you       know,       having,             again,       not

     6   gotten       to    read       the    briefs          yet,    but       according             to    the       emails from

     7   the    county       administrator,                   Ms.    Carwyle,          it       was,       quote,       security

     8   issues.           Obviously,          legitimate             concerns             are    security             and public

     9   safety.

    10           However,          restrictions                on    speech,          no    matter          --    even       if the

    11   governmental             interest          is    legitimate,             restrictions                   on    speech in

    12   traditional             public       forums          still       have    to       be    narrowly             tailored to

    13   achieve       that       interest.

    14           Here, a          30-day       notice          requirement,                by    groups          of    five,

    15   closing       the       courthouse             grounds       for       any    use       after          dark, none of

    16   those       are    narrowly          tailored          to    security             interests.                 And    we only

    17   have    to    look       at    the    protests             this    summer          in    Oxford.              There's

    18   been    weekly,          if    not    daily,          protests          throughout                the    city,

    19   including          on    the    courthouse             grounds.              They've             all    been

    20   peaceful.

    21           You've          also    had       events       on    the       county          courthouse             grounds at

    22   night,       including          one       on    July       4th.        There       was       a    group       that

    23   supported          the    --    I    guess,          now,    old       version          of       the    Mississippi

    24   state       flag    that       had    the       Confederate             battle          emblem          in    it.     And

    25   they    held       an    event       --    a    permitted          event          on    the       weekend.
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 16 of 96 PageID #: 1023
                                                                                                                                          15




     1           And       then    there          was       also    a    recent          event       on       or       around

     2   July    25th       for    the       same       cause       at       night       right       by       the       monument.

     3   And    there       was    --    based          on    photos          that       I    have,       there          was,       you

     4   know, 8       to    12    people             there,       above       the       five-person                   limit.

     5           Again,       there's             no    indication             of    security             issues.              You also

     6   have    the       fact    that       surrounding                the       county          courthouse                it's       city

     7   of    Oxford       property.                 And    the    city       has       granted          a    permit,             as

     8   we've       just    discussed,                for    city       hall       at       night    this             weekend.           And

     9   it's    unclear          to    me    why       there       are       security             interests             in    the

    10   center       of    the    square             but    nowhere          surrounding             it.              And    as

    11   anybody       that       --

    12                      THE    COURT:              Let    me    get       this       clear.

    13                      MR.    TOM:           Go    ahead.

    14                      THE    COURT:              You    said       in    July          there    was          a    nighttime

    15   permit       for    supporters                of    the    flag?

    16                      MR.    TOM:           I    don't       know       if    it       was    permitted;                but       there

    17   was    an    event       held       in       July    for       supporters             of    the       flag,          yes.        It

    18   was    people       --    they,          you       know,       had    the       full       Confederate                battle

    19   emblem.           They    were       dressed          in       Confederate                uniforms.

    20                      THE    COURT:              At    night.

    21                      MR.    TOM:           At    night,          yes.

    22                      THE    COURT:              And    they       were       --       they    were          permitted or

    23   not?

    24                      MR.    TOM:           I    don't       --    I    have       to    imagine             they       were

    25   given       that    it    was       five       or    more,          but    that       would          be       better
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 17 of 96 PageID #: 1024
                                                                                                                                                16




     1   directed             at    the       county.

     2                         THE       COURT:              Well,       I'd       like       to    know.           That       makes a

     3   difference                to    me.        You       brought             it    up,    whether             the    county issued

     4   a    permit          for       them       or       not.        That's          very       interesting.                 I didn't

     5   know       about          that.           And       you    don't          either,          do    you?

     6                         MR.       TOM:           I    don't,          unfortunately                not.

     7                         THE       COURT:              Okay.           Go    ahead.

     8                         MR.       TOM:           So    the       --    we're       talking          about          back       to

     9   security             concerns.                 So    all       the       protests          this       summer          have been

    10   peaceful.                 The       city       of    Oxford          seems       to       think       that       being       on the

    11   square          at    night          is    safe,          and       they       grant       permits          for       the    Fringe

    12   Festival             this       weekend.

    13              You       also       have       just          the    fact          that    this       is       the    business of

    14   the    night-life                   district.              You       have       Oxford          police,          Lafayette

    15   sheriffs             regularly             on       the    square             given       the    number          of    people

    16   there       and, you                know,          the    type       of       activity,          drinking,             etc.,          that

    17   goes       on    there.

    18              Oxford,             to    my    understanding,                      has    recently             implemented

    19   security             cameras          all          over    the       square          and    other          places.           And,

    20   so,    you       know,          any       security             interests             or    belied          by    all    of       those

    21   points.              That       being          said,       the       city       does       have       a    legitimate

    22   interest             in    security;                but    they          just    can't          say       security          and then

    23   do    an    overbroad                restriction                on       activity          that's          protected             by    the

    24   First       Amendment.

    25              Under          the       law,       they       have       to       narrowly          tailor          any
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 18 of 96 PageID #: 1025
                                                                                                                                        17




     1   restrictions             to       achieve       the       security            interest.              And       it's

     2   unclear       to    me       how    a    blanket          closure         of    a    traditional                public

     3   forum    at       the    center          of    the    square         is       necessary             to    achieve

     4   public       security.

     5           This       type       of    ban       would       prevent         a    candlelight                vigil,          an

     6   Easter       prayer          after       dark.        When       I   was       growing          up,       I    used to         go

     7   to    church       at    night          during       Easter.           It      would          prevent          an    all

     8   night    sit-in.              It    would       prevent          a   nighttime                march.           And       the

     9   list    goes       on.        This       is    just       too    broad         of    a       brush       in    the       name of

    10   security.

    11           So    I    think          there's       three       points            that       I    want       to    leave you

    12   with.        This       is    a    traditional             public         forum          by    its       design          and by

    13   its    use.        The       security          interests,            even       if       legitimate             --       the

    14   right    restrictions                   are    not    narrowly            tailored             to    achieve             those

    15   security          interests             and    history          just      this       summer          has       shown that

    16   the    security          interest             may    be    elusive.

    17           And,       finally,             the    alternative             forum         of       anywhere          but the

    18   county       courthouse             --    there's          just      no       alternative                forum.

    19   Another       -- a       last       point       I'll       make      on       the    alternative                forum,

    20   some    of    the       art       work    that       Mr.    Rash       and      his          artists          wanted to

    21   project       onto       the       county       courthouse             grounds               likely       had       to    do

    22   with    the       Confederate             monument          that       stands            on    the       grounds and,

    23   also, the          protests             that    have       occurred            this          summer       over       that

    24   monument.

    25           I'll       argue          that    there's          no    alternative                  forum       for       speech
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 19 of 96 PageID #: 1026
                                                      RASH       --    DIRECT                                                         18




     1   about       a    Confederate            monument             and    protests          over       that       monument

     2   than    the       monument            itself       and       the    grounds          where       the    monument

     3   stand,          particularly            when       history          and       the    design       of    those

     4   grounds          make       it   a    traditional             public          forum.

     5                         THE    COURT:          Okay.           Now    --    thank       you    --    do       you    have

     6   testimony             you    would      like       to       present?

     7                         MR.    TOM:       Sure.           John.           I'd    like    to    call       Mr. John

     8   Rash.

     9                         THE    COURT:          All    right.              You    may    come       around          and    be

    10   sworn.

    11           (OATH          ADMINISTERED            BY       THE    COURTROOM             DEPUTY)

    12                         THE    COURTROOM         DEPUTY:              State       your       name    for       the

    13   record,          please.

    14                         THE    WITNESS:          My       name       is    John       Rash.

    15                         THE    COURT:          All    right.              You    may    proceed.

    16                                         JOHN    RASH,          PLAINTIFF,             SWORN

    17                                                DIRECT           EXAMINATION

    18   BY    MR.       TOM:

    19   Q.      Now,          Mr.    Rash,      where       do       you    live?

    20                         THE    COURT:          Counsel,          come       right       over       here       at    this

    21   podium,          please.

    22                         MR.    TOM:       Would       you       like       me    to    put    on    my    mask,          Your

    23   Honor?

    24                         THE    COURT:          No.        I    can    understand             you    better          without

    25   it.     I       may    have      to    get    Mr.       Rash       to    --    we'll       see    if    I    can
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 20 of 96 PageID #: 1027
                                                             RASH       --       DIRECT                                                         19




     1   understand             him.

     2                         MR.    TOM:              Okay.

     3   BY   MR.     TOM:

     4   Q.      Mr.       Rash,          where             do    you       live?

     5   A.      I    live       in       Lafayette                   County,          which          is    the    county       where

     6   Oxford       is.        So       I    live          in       Oxford.

     7   Q.      And       how       long          have          you    lived          in       Lafayette          County?

     8   A.      Since          the       summer             of       2017.

     9   Q.      And       how       often          do       you       visit          the       Oxford       Town       Square?

    10   A.      I    visit          the       Oxford             Town       Square             at    least       four       times       a    week.

    11   It's    on       my    drive          to       work,          so    I       pass       through       there          more    than I

    12   would       like       to    sometimes                   because             of    traffic,          but       definitely

    13   three       or    four       times             a    week       at       a    minimum.

    14   Q.      And       that's three                      or       four       times          a    week    for       the    entire time

    15   that    you've          lived             in       Lafayette                County?

    16   A.      That's          right.

    17   Q.      And       have       you          ever          --    or    tell          me       about    your       event       last

    18   year    --       or    let       me       --       strike          that.           Have       you    ever       held       an       event

    19   at   the     Lafayette                County             Courthouse?

    20   A.      Sure.           So       I    have          a    visual             art    event          that    I    curate       every

    21   year    as       part       of       the       Fringe          Festival                called       "Projection."                    And,

    22   although          we've          done          that          event          for    2       years    previous          to    this

    23   year, last             year          it    did          include             the    courthouse             grounds.              And we

    24   had,    I    believe, three                         artists             who       were       stationed          at    the

    25   courthouse             grounds             projecting                   onto       three          different          walls on          the
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 21 of 96 PageID #: 1028
                                                          RASH          --    DIRECT                                                              20




     1   courthouse          architectural                         surfaces             of    the    courthouse               itself

     2   during       that       event             last       August.

     3   Q.      And       were       there          any       security             issues          or    disorder            -- strike

     4   that.        Were       there             any    security             issues?

     5   A.      None       that          I    was       aware          of.        In    my    observation,               it       was       a

     6   joyous       event.              People          were          both       intentionally                coming            to    see our

     7   projections;                but,          also,       we       had    people          who       were    just         on       the

     8   square       to    have          dinner          or       be    out       for       the    weekend         who       were

     9   interested          and          surprised                by    what       we       were    doing       who      stopped by

    10   to    look    at    the          work       of       our       artists          that       night.          But       no       security

    11   issues       that       I    was          aware       of.

    12   Q.      And       when       exactly             was       this       event          last       year?

    13   A.      It    was       a    parallel                time       to    this          year,       so   mid    --       mid-August.

    14   I    don't    know          the       exact          date;       but       should          have      been,       I       believe,

    15   the    second       Saturday                in       August          of    last       year.

    16   Q.      And       what       time          was       the       event?

    17   A.      It    was       at       night.

    18   Q.      From       approximately                      what       time          to    what       time?

    19   A.      I    believe             dusk       is       around          8:00       p.m.       this      time     of         year,          so

    20   we    were    projecting                   from       8    to    10:30ish             at    night       and      then          took

    21   another       20    minutes                or    so       to    break          down       and    clear      out          of    the

    22   courthouse          area             when       we    were       finished.

    23   Q.      And       why       is       it    necessary             to       apply       this       year      for       a    permit

    24   for    projection                at       night?

    25   A.      This       event             is    impossible                to    pull       off       if   it's     light            outside
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 22 of 96 PageID #: 1029
                                                       RASH       --       DIRECT                                                            21




     1   because       what       we're          trying          to    do    is,       again,             sort       of    create a

     2   surprising             environment             by       using       light          as       our    artistic             medium.

     3   So    the    artist          might       be    a    digital             artist,             photographers,

     4   filmmakers;             but    it's          not    a    traditional                   cinematic             experience.

     5   We're       using       the    surfaces             of       the    building                and    objects          around the

     6   courthouse             square       to       project          upon       with          light       which          wouldn't          be

     7   visible       if       the    sun       was    out.

     8   Q.      Now,       is    there          an    ample          alternative                forum          other       than the

     9   county       courthouse             grounds             for       you    to       hold       "Projection,"                   your

    10   art    event, this             weekend?

    11   A.      Not       that       I'm    aware          of.        Not       only       because             the       prominent

    12   location          of    the    courthouse                being          in    the       center          of       that

    13   roundabout             and    visible          from          all    of       the       bars       and       restaurants --

    14   so    this    being          a three-dimensional                         artistic                installation,                by

    15   stationing             artists          on    every          corner          of    the       courthouse,                it

    16   becomes       visible          from          almost          any    position                on    the       square,          as well

    17   as    the    potential             of    allowing             artists             to    comment             on    recent

    18   events       in    Oxford          which       happened             on       the       courthouse                square.           So,

    19   for    both       of    those       reasons,             I    don't          see       any       location          that would

    20   be    the    same       as    using          the    courthouse                square             for    this       event.

    21   Q.      And       can    you       explain          what          you    mean          by    the       recent       events

    22   that    have       happened             on    the       square?

    23   A.      Sure.           So, for          the       past       2    months,             there       have          been    protests

    24   on    the    monument          base          itself          and    on       the       courthouse                grounds

    25   against       and       for    the       Confederate                statue.                 And,       as    anyone          who
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 23 of 96 PageID #: 1030
                                                          RASH       --    DIRECT                                                        22




     1   goes    to    the       square             frequently             might          have       witnessed         this       summer,

     2   the    artists          that       I       have    been       working             with       are    also      very

     3   interested          in       commenting                on    --

     4                      MR.       O'DONNELL:                 Object          to       hearsay          and    speculation.

     5                      THE       COURT:              Overruled,             for       this       nonjury         issue.

     6   Proceed.

     7                      THE       WITNESS:              Okay.           So    the       artists          that      I've       been

     8   working       with       are       interested                in    commenting                on    contemporary

     9   issues.           And,       whether             that's       directly             or       indirectly,            any work

    10   that's       projected             in       that       space       that          has    to    deal       with      racial

    11   issues       or    the       Confederate                statues          or       even       the    death         of    George

    12   Floyd       could       be    seen          as    comments          on       those          events       that      have

    13   happened          this       summer          both       locally          and       nationally.                And       the

    14   courthouse          is       the       most       appropriate                place          for    that      forum       versus

    15   any    other       space       that          I    could       imagine             in    Oxford.

    16   BY    MR.    TOM:

    17   Q.      And       why    is    that?

    18   A.      Because          it's          a    governmental                space,          and       the    Confederate

    19   statue       stands          there.              And    that's          where          those       protests            have

    20   happened,          so    it    becomes             a    contribution                   to    that       conversation.

    21   It    becomes       part       of          the    narrative             that       has       been       built      by    those

    22   who    came       before       us          who    were       protesting                earlier          in   the       summer.

    23   Q.      And,       when       you          say    "it       becomes          a    contribution               to    the

    24   conversation,"                what          is    it?

    25   A.      Any       artistic             piece       that       attempts             to       make    a    comment,
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 24 of 96 PageID #: 1031
                                                       RASH          --    DIRECT                                                                     23




     1   whether       for       or    against,             the       Confederate                      statue          or    to       protests

     2   that    have       happened          as       a    result          of       people             wanting             to    remove the

     3   statue       in    Oxford.

     4   Q.      So    the       Confederate                statue          adds          to       the       art       that's          being

     5   projected          onto       it?

     6   A.      That's          correct.              It       --    it    --       I    think          whether             --       whether

     7   directly          or    indirectly,                any       --    any          art       that       is       projected                in

     8   that    space          is    going       to       be    seen       in       juxtaposition                      to       that          statue.

     9   And    that       juxtaposition                   is    going          to,       again,             contribute                to       the

    10   conversation                about    the          statue          that          has       been       so       loud       in       this

    11   town    for       the       past    few       months.

    12   Q.      Now,       given          that,       we       were       talking                earlier          about          the          permit

    13   to    shine       projections             onto          the       city          courthouse                really             close to

    14   the    county          courthouse.                 Why       is    that          --       let       me    re       --    strike

    15   that.        Is    that       an    ample          alternative,                      the       city       courthouse?

    16   A.      It's       not       for    various             reasons.                 In       terms          of    what          we       try to

    17   achieve       artistically                and          aesthetically,                         there       just          isn't          an

    18   architectural                surface          there          for       us       to       project          upon;          so       we    have

    19   to    bring       our       own    screen,             which       changes                the       nature          of       what we're

    20   doing    visually             completely                to    more          of       a    cinematic                experience.

    21           It's       more       expected.                 It's       a    flat             rectangle             versus             a    more

    22   unusual       surface.              So,       instead             of    transforming                      part          of    the

    23   square       and       creating          an       experience                that          a    passerby             might             enjoy

    24   in    seeing       their          town    in       an       unexpected                   and    interesting                   way,          it

    25   just    becomes             similar       to       watching             a       movie          at    home.
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 25 of 96 PageID #: 1032
                                                       RASH       --    DIRECT                                                         24




     1           And       then    there's             also       the    issue          that       it's       less       visible.

     2   You    have       to    almost          come       around       the       corner          if    you're          driving

     3   around       the       square          intentionally                into       that       parking          area       that's

     4   in    front       of    city       hall       to    see       the    riser          that       the    permit          exists

     5   for    where       we    would          erect       the       screen       versus             driving       around the

     6   square,       which       is       a    large       roundabout             and       potentially                seeing one

     7   of    the    projections                on    the       wall    and       getting             interested          in

     8   stopping          to    view       it.        So    it       gives    us       a    lot       less    chance          of

     9   having       accidental                viewers          if    it's    at       the       space       that       has    been

    10   permitted          by    the       city.

    11   Q.      Now,       you    mentioned                you've       been       a       resident          of    Lafayette

    12   County       for       several          years       now.        Since          the       death       of    George Floyd,

    13   which       happened          in       May    of    2020,       have       you       heard       of       any    violence

    14   at    the    protests          that          have       occurred          in       Lafayette          County?

    15   A.      I    have       not    heard          of    any       violence.              And,       because          my    job is

    16   that    of    a    documentarian,                   I    have       been       out       at    almost       all       of    those

    17   protests          with    my       camera          observing          and          documenting             and    have not

    18   witnessed          any    violence             from          either       side.

    19   Q.      Have       you    witnessed                or    heard       of    any       security             issues       at

    20   these       protests          since          the    death       of    George             Floyd       this       summer?

    21   A.      None       at    all.           No    security          issues             that       I've    witnessed at

    22   all.

    23   Q.      And       how    many          protests          have       you    been          to    since       the    death of

    24   George       Floyd?

    25   A.      I    would       have          to    estimate          at    least          --
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 26 of 96 PageID #: 1033
                                                 RASH       --    DIRECT                                                    25




     1   Q.      Let    me    scratch       that.

     2   A.      Sure.

     3   Q.      How    many    protests          have       you       been       to    since    the    death          of

     4   George       Floyd    in    Lafayette             County?

     5   A.      Ten    or    more.

     6   Q.      How    many    protests          have       you       been       to    since    the    death          of

     7   George       Floyd    on    the    county          courthouse             grounds?

     8   A.      At    least    half       of    those,          so    five       or    more.

     9   Q.      How    many    of    the       protests          that       you're       attended          in    Lafayette

    10   County       since    the    death       of       George       Floyd          have    been    at    night?

    11   A.      None    of    the    protests             that       I've       attended       to    date       have been

    12   at    night.

    13   Q.      Now,    so,    let's       talk          about       the    square.           How    would       you

    14   describe       the    square       as    it       relates          to    Oxford?

    15   A.      It's    the    cultural          hub       of    the       city.        It's    the    place

    16   where    --    it's    a destination                that       people          come    to,    to    be       together

    17   with    friends,       to    enjoy       the       restaurants.                 If    you're       coming to

    18   Oxford,       it's    the    must       see       location          in    town       that    you    will

    19   definitely          want    to    visit.

    20           And,    if    you    live       in       Oxford,       you're          going    to    end       up    there

    21   at    least    a couple          times       a    month       intentionally             or    not       because

    22   that's       where    things       are       happening.                 It's    the    entertainment hub

    23   and    the    business       district.

    24   Q.      And    where       does    the       county          courthouse          lie    in    relation to

    25   the    square?
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 27 of 96 PageID #: 1034
                                                          RASH       --       DIRECT                                                      26




     1   A.      It's       --       the       county          courthouse                is    in    the    dead       center of          the

     2   square.           So    it       would          be    impossible                to    visit       the    square          and not

     3   see    the       courthouse,                if       not    also          walk       through       the       courthouse

     4   grounds.

     5   Q.      Now,       is       the       county          courthouse                grounds          open    to    the       public?

     6   A.      My       understanding                   is    that          it's       always          been    open    anytime,

     7   day    or    night.              There          are    park          benches          there.           There's       a    very

     8   large       lawn       on       all    sides          of    the       courthouse                where    people          gather

     9   all    hours       of       the       day       or    night.

    10   Q.      And,       so,          how    would          you       describe             the    county       courthouse

    11   grounds?

    12   A.      The       courthouse                grounds             --    so       there       are    some       parking

    13   spaces,          and    then          there's          a    sidewalk.                 And       then    there       is    --

    14   there       is    a wrought             iron          fence          that       separates          the       sidewalk from

    15   the    grass       that          has    bricks             in    it       both       for    stairs       and    for

    16   wheelchair             access.

    17           And       then          within          that       fence          is    a    large       grass       area    with I

    18   don't know             how       many       park       benches             that       are       available       for       people

    19   to    sit    under          the       trees.           And,          at    night,          there       are    some

    20   floodlights             that          are       there       that          make       it    visible       and    accessible

    21   for    people          to       visit       at       night.           So,       in    a    lot    of    ways,       it

    22   functions          as       a    small          park       in    the       center          of    the    square.

    23                      MR.          TOM:        I    have       no       further          questions,             Your    Honor.

    24                      THE          COURT:           All       right.              Thank       you.

    25           The       defendant             may          cross-examine.
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 28 of 96 PageID #: 1035
                                                        RASH       --       CROSS                                                        27




     1                      MR.       O'DONNELL:              May       I    proceed,             Your       Honor?

     2                      THE       COURT:        You       may.

     3                                                  CROSS-EXAMINATION

     4   BY    MR.    O'DONNELL:

     5   Q.      Mr.       Rash,       you    indicated             during             the       initial          questioning

     6   that    you       had    participated                in    the          Fringe          Festival          on    prior

     7   years,       correct?

     8   A.      That's          correct.

     9   Q.      And       the    Fringe          Festival          --       I    think          it's       important          to   talk

    10   about       what       that    is.        That's          actually                organized          by    the    arts

    11   council       and       Visit       Oxford;          is    it       not?

    12   A.      It    is.

    13   Q.      Okay.           And    your       role       in    the          Fringe          Festival          is    to,    as you

    14   said, curate             a    particular             event          within             the    Fringe       Festival?

    15   A.      So    I'm       given       the    opportunity                   to       bring       my    event       with other

    16   artists.           So    the       Fringe       Festival                is    a    collection             of    artists and

    17   curators          that       happen       to    hold       their             events          on    the    same    night.

    18   Q.      Okay.           But    my    question             is       do    you       --    because          I'm    going to

    19   get    to    that.           The    question          is,          your       role       within          the    Fringe

    20   Festival          is    to    curate       a    particular                   event,          right?

    21   A.      That's          correct.           My       event          would          have       been    curated          by   me   as

    22   part    of    a    larger          event       of    similar             artistic             events       on    the same

    23   night       that       falls       under       the    Fringe             umbrella.

    24   Q.      Right.           And       the    Fringe          Festival                is    an    artistic,          theatrical

    25   event       production             which       is    sponsored                and       staged       by    the    arts
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 29 of 96 PageID #: 1036
                                                        RASH       --    CROSS                                                                     28




     1   council       and    Visit          Oxford          over       the    course          of       several                days,

     2   right?

     3   A.      That's       right.

     4   Q.      And    your       part       in    that       festival             is       to,    as          you    say          --    as       you

     5   said, curate             the    projection                in    that?

     6   A.      That's       correct.

     7   Q.      Okay.        And,       in       years       past,       your          role       in       curating                the

     8   projection          event       --       you    said       that,          given       that             it    is       a

     9   projection,          that       you       need       to    do    it       at    night          for          visibility

    10   purposes,       right?

    11   A.      Correct.

    12   Q.      You    could       do       it    during          the    day;          but    it       would          not          be    nearly

    13   as    visible       as    it    would          be    at    night,          right?

    14   A.      That's       correct.

    15   Q.      And,    in       years       past,          prior       to    the       event          of       the       COVID virus

    16   that    we've       all    been          dealing          with       in    the       past          6    months             or    so,

    17   your    event       at    the       courthouse             --    an       incidentally,                      you          received a

    18   permit       from    the       county          to    stage       the       projection                   event             at    the

    19   courthouse,          right,          in    years          past,       prior          to    2020?

    20   A.      Last    year, we             were       on    the       courthouse                grounds.

    21   Q.      My    question          is,       though,          you       were       given          a       permit             to    do

    22   that, right?

    23   A.      I    believe       that's          correct.              So       the       last       2       years,             I leaned

    24   on    the    arts    council             not    --    this       being          a    new       event,             I       leaned on

    25   the    arts    council          a    lot       more       for    their          support                because             one       of
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 30 of 96 PageID #: 1037
                                                     RASH    --    CROSS                                                            29




     1   their    missions          is    to    help       artists       get       started.              So       all       of    the

     2   arrangement          for    the       space       that    we    used          in    the    previous                2    years

     3   was   provided        by    the       arts    council.              They       helped          us    to       identify

     4   the   best     spaces.           Because          being    new       to       Oxford       and       using             their

     5   expertise, I          asked          them    to    help    with          that.

     6   Q.      Right.        Okay.           And,    so,    the       Fringe          Festival             is    designed to

     7   locate       throughout          town       for    access       purposes,                for    visibility

     8   purposes,       various          events,          right?

     9   A.      That's       correct.

    10   Q.      And,    in    years          past,    for    example,             I    think       you       did       a

    11   projection       event          not    --    you    did    it       at    --       did    you       use       the

    12   breezeway       at    Oxford          Square       North?

    13   A.      We    did.     That's          correct.           Just       beside          the       --    Uptown

    14   Coffee.

    15   Q.      Right.        That's          right.

    16   A.      That's       correct.

    17   Q.      Yeah.        And    that       was    last       year?

    18   A.      The    previous          2    years.

    19   Q.      The    previous          --    well,       last    year,          right?

    20   A.      Last    year, we             used    that    space          in    addition             to    the

    21   courthouse.

    22   Q.      Okay.        Again,          the    purpose       being          that       you    want          to    make the

    23   artistic       and    visual          displays       that       you're             dealing          with       as

    24   accessible       to    the       average          person       on    the       street          as    possible,

    25   right?
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 31 of 96 PageID #: 1038
                                                              RASH       --       CROSS                                                         30




     1   A.         I'm    sorry.              I'm       not       sure       I    understand             the       --    could          you

     2   restate          the       question?

     3   Q.         Sure.           The    purpose             of       staging             your    productions                in

     4   different             locations             around             the       Oxford          Square       is    in       order to

     5   enhance          the       accessibility                   of       the       event       to    the       average          person

     6   that       happens          to    be       walking             around          or    driving          around          Oxford?

     7   A.         That's          definitely                one       of    the       reasons.              It's       --    it's       really

     8   about          transforming                the       space          and       creating          something             that --          you

     9   know, one             of    the       reasons             we    included             the       courthouse             last year

    10   is    I    would       love       for       the       event          to       be    the    entire          square          in    the

    11   future.

    12              But    things          grow          little          by       little,          year       by    year.           So    the

    13   idea       is,    yes,       it       makes          it    more          accessible             and       more       visible the

    14   more       spaces          that       we're          able       to       project          upon       in    the       square.

    15   Q.         Is    it    true       that          the       use       of    the       space       last       year       at    the

    16   courthouse             grounds             --    you       actually                had    seating          arranged             on the

    17   grounds,          right?

    18   A.         I    believe          --

    19   Q.         People          could       sit       and       watch          whatever             the    projections                were

    20   at    that       time,       right?

    21   A.         That       was    actually                the       Oxford          Film       Festival.              So    they set

    22   up    a    screen;          and,       to       be    honest,             I    don't       remember             if    they used

    23   the       existing          seating             --    because             there          are    many       park       benches in

    24   the       lawn    area       --       or    if       they       actually             brought          folding          chairs.

    25              But    our       event          is    designed                where       it    can       be    viewed          from --
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 32 of 96 PageID #: 1039
                                                              RASH       --       CROSS                                                      31




     1   it's       a    much       larger          --    the       intention                is    it's    a    much       larger

     2   projection                onto    the       walls          of    the          courthouse          so       that       it    could be

     3   seen       from       Ajax; it             could       be       seen          from       Square       Books       without

     4   necessarily                having          --    these          aren't          films       that       have       a    set

     5   narrative             or    time          line.        It's          more       like       the    type       of       video art

     6   installation                you       might          see    in       an       art    gallery          that    you          could

     7   choose          to    watch       for       3    seconds,                or    you       might    choose          to       watch for

     8   20    minutes.

     9   Q.         All       right.           And       the    --       as       you    indicated             in    years          past,    and

    10   I    think       also       for       2020,          the    arts          council          and    Visit       Oxford were

    11   the    ones          that    arranged                for    the          space       for    the       various          events,

    12   including             the    projection                event?

    13   A.         That's          correct.              Because             I    honestly          just       didn't          know how

    14   to    do       that       myself.           And,       under             their       guidance,             they       assisted

    15   with       that       part       of       it.

    16   Q.         And       you    made          contact          with          Lisa       Carwyle,          who's       the       county

    17   administrator,                   regarding             the       desire             to    use    the       courthouse

    18   grounds          on       August          the    8th,       right?

    19   A.         August          the    8th?           I    believe             it    was       July    7th.

    20   Q.         My    question,                though,          is    you          contacted          Lisa       Carwyle          --

    21   A.         Oh,       I see.           About          the    event.              Yes.        August          the       8th    would

    22   have       been       the    right          date.           That's             right.

    23   Q.         Right.           And       I    believe          you          did    that       --    initially,                was    that

    24   July       the       7th?

    25   A.         I    --    I    sent       her       an    email          on       July       7th;    that's       correct.
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 33 of 96 PageID #: 1040
                                                           RASH       --    CROSS                                                               32




     1   Q.      Okay.              And    did       you    talk       to       Ms.       Carwyle          on       the    phone as

     2   well, in             addition          to    the       email?

     3   A.      Later.              So    she       was    out       of    office             that       week.           So    I did not

     4   receive          a    response          to    that          email.           I    came       into          her    office the

     5   week    following                once       she    was       --    she       was       out       of    office,             so    I    came

     6   in    when       she       was    back       in    office          and       filed          with       the       permitting

     7   person.

     8   Q.      Okay.              So    the    answer          to    the       question             is,       yes,       you       did

     9   speak       to       Ms.    Carwyle          verbally             in    addition             to       communicating with

    10   her    by    email?

    11   A.      I    actually             spoke       with          the    gentleman                that       works          in    the

    12   front       of       her    office.           I    never          spoke          to    her       face-to-face.

    13   Q.      Did          you    talk       to    her       over       the       phone?

    14   A.      When          she       called       me    back       on       --    I    believe             it    was       July

    15   the    15th,          we    spoke       on    the       phone.

    16   Q.      Okay.              So    you    did       talk       to    her       verbally?

    17   A.      That's             correct.

    18   Q.      Okay.              And    isn't       it       true       that       when          you    made          the    initial

    19   approach             to    Ms. Carwyle             about          the       use       of    the       courthouse

    20   facility             that       you    told       her       that       you       were       going          to    use       the       east

    21   side    of       the       courthouse?

    22   A.      That's             not    correct.              I    don't          remember             specifying                any

    23   specific             location.

    24   Q.      And          the    east       side       of    the       courthouse                is    the       side       of       the

    25   courthouse                that    faces       city          hall,       right?
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 34 of 96 PageID #: 1041
                                                           RASH          --    CROSS                                                              33




     1   A.      I'm       not          sure       about       the       geography,                but    I       did       not    specify a

     2   specific          facade             of    that       building.

     3   Q.      Okay.              You       told       her    that          it    was       your       intent             to    use       that --

     4   the    side       of       the       courthouse             that          faced       city       hall          as       part       of the

     5   projection?

     6                         MR.       TOM:        Objection,                Your          Honor.           Asked          and       answered.

     7                         THE       COURT:           Overruled.

     8                         THE       WITNESS:              Not       to    my       rec    --       that       was       never          the

     9   intention             to       use    that       side       of       the       building          or       --       let    me       restate

    10   that.        It       was       never       my    intention                to       only       use       that       side       of    the

    11   building.              And       I    would       have          never          stated          that       that          was    our

    12   intention             to       only       use    that       side          of    the       building.

    13   BY    MR.    O'DONNELL:

    14   Q.      And,          when       you       talked          to    her       after          submitting                the

    15   application                --    you       said       you       initially             submitted                a    written

    16   application,                   and    then       you       talked          to       Ms.    Carwyle?

    17   A.      She       called             me    back       to    follow             up    on    my    written                application

    18   to    ask    a    few          questions          about          the       type       of       set       up    that       I would

    19   need.        She       was       asking          --    she       said,          in    particular,                   she       was

    20   concerned             about          if    we    were       going          to       install          a    screen,             if    we

    21   would       be    putting             stakes          in    the       ground,             if    we       would          potentially

    22   be    doing       any          damage       to    the       lawn.

    23           It       was       a    very       brief       conversation.                       And       she       seemed

    24   satisfied             with       my       answers          and       said       that       she       would          be    getting

    25   back    to       me    after          the       board       of       supervisors                met       to       review          all
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 35 of 96 PageID #: 1042
                                                                 RASH          --    CROSS                                                         34




     1   applications                the       next          week.

     2   Q.      And          you    recall             telling                her    at    the       time       that          you    spoke with

     3   her    after          submitting                   the          application             that          you    --       if    you    were

     4   not    allowed             to    install                a       screen       that       you       would          simply       use    the

     5   east    side          of    the       courthouse                      to    project          your       display?

     6   A.      No.

     7   Q.      Do       you       recall             talking             to       her    about          the    fact          that    you'd

     8   have    a    12-foot             wide          screen             that       you'd          be    using          --    or    proposed

     9   to    use?

    10   A.      So       I    did       say       that          if       we    used       the       screen          --    because          that

    11   would       be       dictated             on       the          number       of    artists             that       we       have.     So,

    12   obviously, there's                            only          a    set       number       of       surfaces             that    we    can

    13   project          upon.           And          how       we       curate          the    event          is    largely          dictated

    14   by    the    space          that          we're             granted.

    15           So       having          access             to          that       lawn    --       if    I    have       ten       artists

    16   that    want          to    be    part             of       the       event,       I    may       program             one    on    each

    17   facade       of       the       building,                   which          would       be    four,          and       then    also,

    18   perhaps,             install          a       screen.                 So    she    did       ask       about          the    screen,

    19   and    I told             her    --       I    described                   the    screen          that       I    have       access to,

    20   which       is       a 12-foot                screen.

    21   Q.      And          it    was    your             intent             in    using       the       county          courthouse as

    22   well    as       city       hall          that          the       motoring             public,          those          who    are    in

    23   cars    driving             by    --          it    was          your       intent          that       they       would       view your

    24   display.              That       was          the       design             setup?

    25   A.      The          design       setup             is          that       you    would          notice          it    initially
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 36 of 96 PageID #: 1043
                                                        RASH    --    CROSS                                                                  35




     1   driving       through       and       then       perhaps          stop          and       park       in    one       of       the

     2   adjacent       parking       spaces             and    view       it       from       your       car       or    from the

     3   sidewalk.

     4   Q.      Right.        So    you       --       again,       the    intent             in       terms       of    the setup

     5   that    you    were       informing             Ms.    Carwyle             about          is    that       passing

     6   motorists       would       view       the       display          in       addition             to    those          who       might

     7   be    parked    in    cars       or    individuals                walking             the       streets?

     8   A.      That's       one    of    the          intentions.                 I    mean,          it's       --    as    I       stated

     9   earlier,       the    prominence                of    the    courthouse,                   the       visibility                of

    10   the    courthouse, having                      that    space       as          --    available             to    us       allows

    11   for    a lot    more       accidental                eyeballs          that          would       perhaps             then stop

    12   and    view    the    exhibition.

    13           So    the    nature       of       that       roundabout                being          viewable          from

    14   365    degrees       all    around,             whether       that's                people       leaving

    15   restaurants          or    just       driving          around          the          square,          makes       it       a    very

    16   desirable       location          and,          of    course,          influenced                my       decision to

    17   ask    for    that    space.

    18   Q.      You'd agree          that          a    display       that             was    intended             to    be       viewed

    19   by    motorists       driving          around          the    courthouse                   at    night          presented a

    20   potential       traffic          safety          issue       and       a       pedestrian             safety          issue?

    21   A.      It's    --    there's          no       way    to    view          the       display          while          you're

    22   driving.        So    it    would          be    the    same       thing             as    a    Christmas             tree

    23   that    was    lit    up    on    the          courthouse          lawn.              It       may    catch          your eye,

    24   but    it's    not    asking          you       to    stop    while             you're          driving          or       to

    25   watch    while       you're       driving.
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 37 of 96 PageID #: 1044
                                                        RASH       --    CROSS                                                   36




     1   Q.      But       you       intended          that       passing       motorists             would    view       your

     2   display,          right?

     3   A.      I    think          there's       a    difference             between          viewing       and    noticing.

     4                         MR.    O'DONNELL:              Could       I    get    this       marked       as    Exhibit A?

     5                         THE    COURT:           Very       well.

     6           (DEFENDANT'S EXHIBIT                          A   WAS    MARKED       FOR       IDENTIFICATION)

     7   BY    MR.    O'DONNELL:

     8   Q.      All       right.           Mr.    Rash,          you    see    that       on    your    screen          in   front

     9   of    you?

    10   A.      Uh-huh.

    11   Q.      That's          Exhibit          A.        And    that's       an    email       dated       July       the 7th,

    12   2020    to       Ms.    Carwyle,          correct?

    13   A.      That's          correct.

    14   Q.      All       right.           And,       in    it,    you're          explaining          to    Ms.    Carwyle

    15   the    fact       that       Mr.    Wayne          Andrews       from       the    arts       council       had      given

    16   you    her       contact       information                for    purposes          of    obtaining          a    permit,

    17   right?

    18   A.      That's          correct.

    19   Q.      Okay.           And    Mr.       Andrews          --    who    is    Mr.       Andrews?

    20   A.      He       is    the    executive             director          of    the    Yoknapatawpha                Arts

    21   Council.

    22   Q.      Okay.           And,       in    the       email,       you're       explaining             that    you      want

    23   to    use    the       courthouse             facility          on    August       the       8th,    the    same

    24   night       as    the       Fringe       Festival;             that    you    had       several       artists          that

    25   would       like       to    project          onto       screens       as    well       as    the    existing
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 38 of 96 PageID #: 1045
                                                        RASH       --       CROSS                                                            37




     1   courthouse          property.                 Then       you       say,       "We've          done          this       one,    the

     2   square,       several             times       in    the       past       few    years.                 We       would       like the

     3   opportunity             to    use       the    courthouse                area       this          year          due    to    COVID

     4   so    that    it    can       be    viewed          by    cars       driving             by."

     5           Not       noticing          but       viewed          by    cars       driving             by,          right?        Those

     6   are    your       words?

     7   A.      That       --    that       is    the       language             that       I    used          in       this    initial

     8   email.

     9   Q.      Yes,       sir.           "Or    viewed          by    people          parked             in    the       adjacent

    10   spaces       around          the    square.              Please          let    me       know          about          the    process

    11   of    obtaining          a    permit."

    12           Okay.           So    you       intended,             by    virtue          of       the       nature          of    the

    13   display,          that       passing          motorists             would       view          your          display,          not

    14   notice,       not       glance;          but       that       it    would       be       a    meaningful

    15   interaction             with       the    passing             motorists.

    16   A.      My    intention             by    using          the       word       view       was       that          it    would

    17   catch    their          attention.

    18   Q.      And,       in    addition             to    the       permit          for       the       use       of    the

    19   courthouse          facility,             you       made       application                   --    or       I    should say

    20   Visit    Oxford,             as    the    event          organizer,             made          application                   for a

    21   permit       to    use       the    city       hall       plaza          as    it's          referred             to.        Is that

    22   your    understanding?

    23   A.      That       is    my       understanding.

    24   Q.      Okay.           And       the    --    what       involvement                   did       you       have       with the

    25   submission          and       the       contents          of       the    application                   to       the    city for
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 39 of 96 PageID #: 1046
                                                        RASH          --    CROSS                                                          38




     1   use    of   the     city       hall       plaza?

     2   A.      None.

     3   Q.      You    left          that    up       to       the    event         organizers?

     4   A.      That's          correct.

     5   Q.      Okay.

     6   A.      I   believe           there       are          other       events         happening                there       during

     7   the    day,    so       it    was    just          an    extension               of    the       existing             permit.

     8   Because       they're          using          that       --       there      are       other          groups          involved

     9   in    the   Fringe           Festival          using          that       same         space          earlier          in    the

    10   day.

    11   Q.      But    it       is    your       understanding                   that         on    July          the    16th       a

    12   permit      was     submitted             to       the       city      of    Oxford             for       the    specific

    13   purpose       of    allowing             the       projection               event          to    be       held       there

    14   during      the     evening          hours?

    15   A.      I'm    not       aware       of       the       language            of    that          permit          at    all.

    16   Q.      Did    you       talk       to    Wayne          Andrews            about          that       permit          that was

    17   submitted          to    the    city?

    18   A.      Wayne       informed             me    that          that      space          would          be    available if

    19   needed.

    20   Q.      And,       after       the       permit          was       submitted,               you       in    fact       discussed

    21   the    permit       with       Wayne          Andrews             in   the       terms          of    the       setup       of

    22   various       projection             screens             in       that      space,          didn't          you?

    23   A.      This       past       weekend,             I    went       out      and       mapped          out       what       would be

    24   possible       with          that    space.              Because            it    is       so    dramatically

    25   different          from       the    courthouse                   square         that       I    needed          to    come up
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 40 of 96 PageID #: 1047
                                                           RASH    --    CROSS                                                      39




     1   with    some       sort       of    a    contingency                plan       and       also    wanted          Wayne to

     2   be   aware        of    what       that       plan       would       be.

     3   Q.      Was       it    your       understanding                that          the    application             submitted

     4   to   the     city       by    Visit          Oxford       and       the       arts       council       was       for the

     5   very    purpose          of    projecting                artwork?

     6   A.      I    was       not.

     7   Q.      Okay.           What       about          live    music,          was       live       music    provided

     8   during       this       aspect          of    the    projection                event?

     9   A.      No.        My    understanding                   is    you       have       to    apply       for    a    special

    10   permit       for       amplified             sound,       so    our       event          has    always       been silent

    11   projection.

    12   Q.      And,       in    your       discussions                with       Wayne          Andrews       after       the

    13   application             was    submitted             to       the    city       of       Oxford       about       the    city

    14   hall    space,          you    just          indicated          that          you    did       talk    with       Wayne

    15   about       what       you    would          need    to       stage       the       projection          event          on that

    16   space,       right?

    17   A.      I    sent       Wayne       --       as    per    usual,          a    week       before       the       event,    I

    18   sent    him       a list       of       what       supplies          I    may       need       from    the       arts

    19   council       to       even    make          the    event       possible             in       that    space.

    20   Q.      Okay.           In    your       discussions                with       Wayne          about    using       that

    21   space       for    the       projection             event,          were       you       --    you    were       already --

    22   were    you       already          informed          about          the       county's          decision          on    your

    23   permit?

    24   A.      Yes.

    25   Q.      And       the    viewing             of    the    projection                event       as    far    as    the city
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 41 of 96 PageID #: 1048
                                                           RASH       --    CROSS                                                        40




     1   hall    space       is       concerned,                what       was    your          intent       about          the

     2   individuals          or       groups          that       you       expected             would       participate and

     3   view    your    display?                 Who       were       you       going          after?

     4   A.      It's    a    public             art       event.           So    it's          really       open       to    anyone

     5   who    happens       to       pass       through             that       space          during       the       evening that

     6   we    hold    the    event.

     7   Q.      Right.           Just       like          the    aspect          of       the    projection                production

     8   that    you    had       hoped          to    stage          at    the       county       courthouse?

     9   A.      That    part          is    similar.

    10   Q.      Same    people             would          be    viewing          both          projections,                right?

    11   A.      I    would       argue          that       it    would          be    a    more       limited          audience

    12   because       it's       a    less       accessible                space.

    13   Q.      How    is    the       city          hall       plaza       less          accessible             to    pedestrians

    14   and    to    motor       vehicles?

    15   A.      It's    less          accessible                for       viewing          because          it's       a    much

    16   smaller       space.           It's          less       accessible                for    our    artists             because it

    17   requires       us    to       use       one       screen          versus          four    to    six       projecting

    18   surfaces.           It's less                accessible             for,          as    you    suggested, sidewalk

    19   viewership          because             there          are    obstructions                from       the       angles that

    20   it    would    require             you       --    like,          you    would          have    to       look       at   it

    21   straight       on.

    22           Because          of    Square             Books       and       the       city    hall       --       the    space

    23   that's       available             is    the       riser          that's          on    top    of    the       stairs         that

    24   actually       sits          back       off       of    the       sidewalk             almost       10    feet.          So it's

    25   just    not    as    visible             as       the    courthouse                would       be.
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 42 of 96 PageID #: 1049
                                                              RASH    --       CROSS                                                      41




     1   Q.         Well, you             also       have       --    in       terms       of       city    hall       space,       you

     2   have       three          projection             screens          that       you       have       asked       to    place

     3   there,          right?

     4   A.         So    --

     5   Q.         Yes?

     6   A.         Not       screens.              Three       potential             projection             areas.           One    of

     7   the    questions                I asked          Wayne,          which       I    haven't          received          an    answer

     8   back       on,       is    part       of    my       plan    was       to    try       to    plan       for    three

     9   different             surfaces.                 Only       one    of       which       I    know    at    the       moment is

    10   okay       under          the    permit.

    11   Q.         You       understood             the       city       approved          the       permit       last       night?

    12   Did    you       know       that?

    13   A.         I    did       not.

    14   Q.         Okay.           And       one    of       the    areas          that    you       proposed          to    use    was

    15   the    area          in    front       of       the    Faulkner             statue?

    16   A.         That       was       a question             that       I    asked       Wayne,          if    that       was going

    17   to    be       possible; but                I    have       not       planned          for    it    as    of       yet    because

    18   I    have       not       received          the       answer          to    that       question.

    19   Q.         And       there       would          be    no    obstruction                in    the    event          the

    20   Faulkner             statue          was    used,          right?

    21   A.         There          are    obstructions.                    It       would       be    --    you    would          almost

    22   have       to    stand          on    the       sidewalk          to       see    it.        You    would          not    be able

    23   to    see       that       from       across          the    street.

    24   Q.         Right.           Well,          you       know,       in    terms       of       the    county          courthouse,

    25   there          are    obstructions                   there       as    well,       right?           Large          trees,
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 43 of 96 PageID #: 1050
                                                           RASH       --       CROSS                                                      42




     1   would       you       agree,       are       obstructions?

     2   A.      So       it    depends          on    if       you're          talking          about       an       individual

     3   screen       or       the    scale       of       the    event             itself.           So,    as       I    stated

     4   earlier,          the       thesis       of       this       event          is    sort       of    to    transform the

     5   space       as    a whole.

     6           So       thinking          of    the       Courthouse                as    a    three-dimensional                     cube

     7   having       light          projected             on    it    from          all    sides          increases          the

     8   visibility             substantially                   versus          a    flat       rectangle             that's       leaned

     9   up    against          the       stairs       at       the    city          hall.

    10           So       trees       might       obstruct             one          portion       of       the    screen          if

    11   you're       trying          to    view       it       like       a    movie       or    a    TV    in       your    living

    12   room    but       does       not    obstruct             the          entire       courthouse.

    13   Q.      You       mentioned             that       you       had       participated                in    a       number of

    14   events       in       and    around          Oxford          relating             to    the       Black          Lives    Matter

    15   and    also,          potentially,                the    Confederate                   statue       issue,          right?

    16   You    did,       right?

    17   A.      Can       you       --

    18   Q.      You       participated                in       some       of       those       events?

    19   A.      I    did.

    20   Q.      And       you       indicated             earlier             that       you    had       been       on    the

    21   courthouse             grounds          with       groups             of    people       in       relation          to    those

    22   events?

    23   A.      I    indicated             that       I    had       filmed          groups          of    people          who    were on

    24   the    courthouse                grounds.

    25   Q.      And       you       don't       know       whether             or    not       those       events          had    been
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 44 of 96 PageID #: 1051
                                                 RASH       --    CROSS                                                  43




     1   permitted, do            you?

     2   A.      I    know    for    a   fact    that       the    event          on    July    4th    was

     3   permitted.

     4                      MR.   O'DONNELL:           One       moment,          Your    Honor.

     5                      THE   COURT:        All    right.

     6                      MR.   O'DONNELL:           That's          all    I    have,       Your    Honor.

     7                      THE   COURTROOM          DEPUTY:           Mr.    O'Donnell,             can    I    have the

     8   exhibit,          please?

     9                      THE   COURT:        Do    you    have       any       redirect       in    line       with

    10   cross?

    11                      MR.   TOM:     Very       briefly,          Your       Honor.        I'd       like    to

    12   enter       two    exhibits,      Your       Honor.

    13                      THE   COURT:        You'd       like       to    what?

    14                      MR.   TOM:     I'd       like    to    enter          two    exhibits,          Your Honor.

    15                      THE   COURT:        If    they       are    matters          that    were       brought up

    16   on   cross-examination,                we'll       consider          that.

    17                      MR.   TOM:     Yes,       they       are.

    18                      THE   COURT:        But    you       must       qualify       them.

    19                      MR.   TOM:     Okay.        Well,          just       for    marking       purposes,

    20   then    --

    21                      THE   COURT:        I'm    sorry,          sir.        You're       going       to    have to

    22   take    off       that   mask.

    23                      MR.   TOM:     Just       for    marking          purposes          in    the       first

    24   instance,          then.

    25                      THE   COURT:        All    right.
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 45 of 96 PageID #: 1052
                                                         RASH       --     REDIRECT                                                 44




     1                         MR.       TOM:        So       the    first       one    I    guess       would       be

     2   Plaintiff's                Exhibit          1    or    Exhibit          2,    however          you're       marking

     3   them.           It's       the       July       23rd       email       from    Ms.    Carwyle          to    Mr.    Rash.

     4              (PLAINTIFF'S                   EXHIBIT          NO.    1    WAS    MARKED       FOR    IDENTIFICATION)

     5                         MR.       TOM:        And       then       the    next       exhibit       that       I'll    have

     6   marked          is    the       July       27th       email       from       Ms.    Carwyle       to    Mr.       Rash.

     7              (PLAINTIFF'S                   EXHIBIT          NO.    2    WAS    MARKED       FOR    IDENTIFICATION)

     8   BY    MR.       TOM:

     9   Q.         So    Mr.       Rash       --

    10                         THE       COURT:           You're          asking       these       emails       to    be    received

    11   as    an    exhibit             in    the       case?

    12                         MR.       TOM:        We       had    attached          these       to    Mr.    Rash's

    13   declaration,                but       I    would       ask       that    these       emails       be    entered as

    14   exhibits,             yes.

    15                         MR.       O'DONNELL:                 We'd       object       because       these       were

    16   brought          out       in    direct          initially,             so    --    and    were       introduced for

    17   the    first          time       on       cross.

    18                         THE       COURT:           I    haven't          heard       anybody       authenticate

    19   these       emails.

    20                         MR.       TOM:        Okay.           Well,       let's       put    aside       the       emails.    I

    21   can    get       this       done          without          that.

    22                                                    REDIRECT          EXAMINATION

    23   BY    MR.       TOM:

    24   Q.         So,       Mr.    Rash,          when       you    were       speaking          with    Mr.       O'Donnell

    25   about       the, you             know,          potential             security       concerns          for       viewing
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 46 of 96 PageID #: 1053
                                                   RASH       --    REDIRECT                                                  45




     1   the    projections             on    the       county       courthouse          from       cars    --    do    you

     2   remember       that       discussion?

     3   A.      I    do.

     4   Q.      So    do    you       remember          when       you    were    emailing          with       Ms.    Carwyle

     5   on    July    23rd       and    July       27th?           What    did    she    say       is    the    reason

     6   that    the    county          courthouse             grounds          were    closed?

     7   A.      Security          issues          was    the       only    reason       that       was    given.

     8   Q.      And    you       -- she       sent       a    follow-up          email,       correct?

     9   A.      That's       correct.

    10   Q.      And    what       did       she    say       in    the    follow-up          email?        She       said

    11   that    the    grounds          were       closed          completely          for    any       use,    correct?

    12                      MR.    O'DONNELL:                 Object       to    leading.

    13                      THE    COURT:           Sustained.

    14   BY    MR.    TOM:

    15   Q.      Why    were       the       grounds          closed,       according          to    Ms.    Carwyle's

    16   second       email       to    you?

    17   A.      My    recollection                of    that       email       just    said    that       for    security

    18   issues       the    grounds          would       be       closed       after    dusk.

    19   Q.      And    that       was       just       for    --    for    what       purpose       were       they closed

    20   after       dusk?

    21   A.      I'm    not       sure       what       purpose       other       than    security          issues.

    22   Q.      Who    were       the       grounds          closed       to    after    dusk?

    23   A.      From       the    email       that       I    received,          she    indicated          that       the

    24   grounds       would       be    closed          for       anyone       after    dusk.

    25   Q.      Not    just       for       your       event?
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 47 of 96 PageID #: 1054
                                                RASH       --        REDIRECT                                                   46




     1   A.      Not    just       for    my    event          but    for    any    event          or       for    any

     2   gathering.

     3                      MR.    TOM:        No    further          questions,             Your          Honor.

     4                      THE    COURT:           Any    cross?

     5                      MR.    O'DONNELL:              No,       sir,    Your       Honor.

     6                      THE    COURT:           Okay.           You    may    step       down.

     7                      THE    COURTROOM          DEPUTY:              Mr.    Tom,       may       I    have    those two

     8   exhibits?

     9                      MR.    TOM:        Yes.

    10                      THE    COURT:           They're          not    exhibits.              They've          not been

    11   received.           They've       not       been       offered.

    12                      THE    COURTROOM          DEPUTY:              Right.           But    I       still    need to

    13   have    them       to    show    they       were       a    part    of    it.

    14                      THE    COURT:           All    right.

    15           Anything          else?        Any       other       testimony?

    16                      MR.    TOM:        Not    from          our    side,    Your          Honor.

    17                      THE    COURT:           Okay.           Then,    Mr.    O'Donnell,                you       have

    18   witnesses          also?

    19                      MR.    O'DONNELL:              Yes,       sir,       Your       Honor.

    20                      THE    COURT:           Okay.           We'll    take       a    15-minute             recess and

    21   start    the       defendant's             testimony.

    22   (Recess       at    2:44 p.m.          until          3:05       p.m.)

    23                      THE    COURT:           All    right,          Mr.    O'Donnell,                who    do    you

    24   call?

    25                      MR.    O'DONNELL:              I    call       Ms.    Carwyle          to       the    stand,      Your
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 48 of 96 PageID #: 1055
                                                CARWYLE       --       DIRECT                                                    47




     1   Honor.

     2                      THE    COURT:          All     right.           She    may       come    around       and       be

     3   sworn.

     4           (OATH       ADMINISTERED             BY    THE       COURTROOM          DEPUTY)

     5                      THE    COURTROOM          DEPUTY:           And,       if    you       would,    please,

     6   state       your    first       and    last       name       and    spell       them       for   the     record.

     7                      THE    WITNESS:           It's       Lisa       Carwyle,          and    that's

     8   C-a-r-w-y-l-e.

     9                      THE    COURT:          Okay.

    10                      MR.    O'DONNELL:              May    I    proceed,          Your       Honor?

    11                      THE    COURT:          Yes.

    12                        LISA       CARWYLE,        DEFENDANT'S               WITNESS,         SWORN

    13                                               DIRECT       EXAMINATION

    14   BY    MR.    O'DONNELL:

    15   Q.      All       right.        Ms.    Carwyle,          will       you    tell       us    where      you are

    16   employed          currently?

    17   A.      I'm       employed       with       Lafayette          County.

    18   Q.      And       what's your          position          with       the    county?

    19   A.      I'm       county      administrator.

    20   Q.      And       how    long    have       you    held       that       position?

    21   A.      Since       January         2016.

    22   Q.      Okay.           And   can     you    briefly          describe          the       nature    of    your

    23   duties       as    the    county       administrator?

    24   A.      I    assist       the    board       of    supervisors.                 I    do    the   agenda for

    25   all    the    meetings.             I'm     also    the       manager          of    the    county       in    a    way
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 49 of 96 PageID #: 1056
                                                      CARWYLE         --        DIRECT                                                             48




     1   and    do    a    lot    of       the       accounting                work       associated             with          it.        I    have

     2   a    Masters       of    Accountancy.

     3   Q.      And,       in    your          role       as    county          administrator,                      do    you       have any

     4   function          or    role       in       the    administration                         and    implementation                      of

     5   the    county's          Facility             Use       Policies?

     6   A.      I    do.        Those          are    submitted                --       the       permit       requests             are

     7   submitted          to    my       office,          and       I       review          those       and    approve             or       deny

     8   based       on    the    policy.

     9   Q.      Okay.           And,       prior          to    2015,          what          is    your       understanding

    10   about       whether       the          county          had       a    Facility             Use    Policy          in    place?

    11   A.      I    don't       believe             they       did          prior       to       2015.

    12   Q.      Okay.           And       is    it    your       understanding                      that       in    2015       the

    13   county       adopted          a    Facility             Use          Policy?

    14   A.      Yes.

    15   Q.      And       what    is       the       policy          intended                to    cover,       which

    16   facilities?

    17   A.      All       county          facilities,                grounds,                courtrooms.

    18   Q.      Does       it    cover          other          buildings                as    well       besides          the       center

    19   courthouse?

    20   A.      Oh,       yes.        The       chancery             building.                    Mainly,       the       requests we

    21   would       get    is    the       chancery             building                and       courthouse             and    the

    22   grounds,          including             the       statue.

    23   Q.      Okay.           Under          the    2015       policy,                what       is    your       understanding

    24   about       whether       the          county          required             a    permit          or    not?

    25   A.      They       required             a    permit          for       use       between          --    to       be    granted
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 50 of 96 PageID #: 1057
                                                   CARWYLE         --        DIRECT                                                    49




     1   for    use    between          8:00       a.m.       and       10:00          p.m.       during          the    week and

     2   limited       access          on    the    weekends,                mainly             for    county       business,

     3   county       employees.

     4   Q.      And       was    that       policy       amended                in    2019?

     5   A.      It    was.

     6   Q.      Okay.           And    do    you       recall          what          the       nature       of    the    amendment

     7   was    in    2019?

     8   A.      The       biggest          changes       were          we       went       from       a    seven-day

     9   requirement             period       for       the    permit             to       be    applied          for    to    30   days,

    10   and    we    added       a    $50-an-hour-rental                         fee.

    11   Q.      Okay.           In    terms       of    who       is    required                to    obtain       a    permit,

    12   what    was       your       understanding                about          the       2019       policy?

    13   A.      Political             groups,          nonprofit                groups,          groups          engaging

    14   together          to    gather.           I'm    trying             to       remember             what    else       was

    15   listed       as    required.              But    there          were          certain             groups       that    were --

    16   that    was       not    allowed          to    receive             a    permit.              You    know,       we    don't

    17   allow       for-profit             organizations                to       gather          and       solicit.

    18   Q.      And,       in    the       year    2020,          was       the       Facility             Use    Policy       that

    19   applied       to       the    center       courthouse                   --    was       it    amended?

    20   A.      It    was.           I think       it    was       around             the       middle       of    June       they

    21   made    some       changes          to    make       it    clear             that       groups       of    four       or   less

    22   were    not       required          to    get    a    permit;                but,       if    they       did    obtain a

    23   permit,       then       that       space       was       exclusively                   theirs.           And    the hourly

    24   rate    was       taken       out.

    25           And       then,       in    practice,             it    was          --    the       30    days    was       not
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 51 of 96 PageID #: 1058
                                                   CARWYLE         --        DIRECT                                                   50




     1   required.           If    --       due    to    the       nature          of    the       environment             and    what

     2   was    going       on    in    the       country,          we       approved          permits          with       a    few-day

     3   turnaround.

     4   Q.      And,       in    July       of    2020,       was       the       Facility             Use    Policy          that

     5   pertained          to    the       center       courthouse                --    was       it    amended          again?

     6   A.      It    was.

     7   Q.      And    what       was       the    nature          of       the    amendment             at    that       time?

     8   A.      That       change          went    to    a    14-day          requirement                for       the    permit to

     9   be    filed    prior          to    the    date       they          wished       to       use    the       facility and

    10   stated       that       there       would       not       be    any       use    of       the    courthouse

    11   grounds       30    minutes          prior       to       dusk.

    12   Q.      Okay.           Now,       with    regard          to       that       most       recent       amendment,            the

    13   July    2020       amendment,             in    terms          of    the       curfew,          the    dusk       to    dawn

    14   curfew       for    the       courthouse             grounds,             what       is    your       recollection

    15   about    the       discussions             that       led       up    to       that       amendment?

    16   A.      Sheriff          East       began       speaking             with       the       board       as    --    you    know,

    17   early    to    mid-June             about       his       concerns             for    security             and    safety

    18   around       the    courthouse,                tensions             with       groups,          and    his       ability to

    19   keep    everybody             safe.        And       he    requested             that          the    board       have this

    20   curfew.

    21           And,       also, he          even       mentioned             putting             up    gates.           He'd    like

    22   to    lock    it    up    at       five    o'clock             p.m.        You       know,       it    just       made it

    23   easier       for    them       to    keep       everything                secure          and    the       safety of         the

    24   citizens       and       the       people       that       were       participating                   and    using the

    25   permits.
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 52 of 96 PageID #: 1059
                                                      CARWYLE         --     DIRECT                                                    51




     1   Q.      All       right.              With       respect          specifically,                though,          to    the

     2   policy       that       was       amended             in    July    2020,       what       was    the          date    of the

     3   amendment?

     4   A.      It    was       July          20th       of    2020.

     5   Q.      July       20th?              Okay.           And    were    you       present          during          the

     6   discussions             that          led    to       that    particular             amendment?

     7   A.      I    was       on    that          day.        On    July    the       6th,       which       was       the    board

     8   meeting       previous,                I    was       out    of    town.        And,       when       I    got       back into

     9   town, I       specifically                   asked          the    sheriff          and    a    couple          of

    10   supervisors             --       because          I    knew       there       was    going       to       be    discussion

    11   at    that    board          meeting             about       possibly          amending          the       policy.

    12           I    asked          if    it       was    amended          because          we    were    getting

    13   requests.              And       they       said       that       they    discussed             it.        They       did not

    14   actually          make       a motion,                but    they    did       have       discussion             about

    15   making       those          changes          and       expected          it    to    be    at    the       next       one.

    16   Q.      Okay.           And       the       changes          you're       talking          about,          again,       are

    17   the    imposition                of    the       dusk-to-dawn             curfew?

    18   A.      That's          right.

    19   Q.      And,       so,       in       the    July          20th    meeting,          what's       your

    20   recollection                about          the    discussions             that       --    on    that          day    that led

    21   to    the    --

    22   A.      Led       to    --       Sheriff          East       came    to       them.        There          had    been

    23   meetings          between             different             entities,          the       university,             the city,

    24   and    the    county             about       security             issues,       safety,          the       tension.           And

    25   he    asked       --    requested                --    he    said,       the    city       was    doing          some
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 53 of 96 PageID #: 1060
                                                      CARWYLE         --        DIRECT                                                          52




     1   similar          changes       as       far       as    14    days          on    their       permits;          and       he

     2   asked       for       that    change          and       the       dusk-to-dawn                change.

     3   Q.      At       that       point,       then,          the       board          voted    to    adopt          that

     4   amendment?

     5   A.      Right.

     6   Q.      I    want       to    ask       you       about       the       permit          application             that

     7   Mr.    Rash       submitted             to    the       county.

     8   A.      Uh-huh.

     9   Q.      What          was    the       first       indication                that       you    can       recall       in       terms

    10   of    Mr.    Rash's          desire          to    obtain          a    permit          for    the       August       8th

    11   Fringe       Festival?

    12   A.      His       permit       application                   was       turned       in    at    my       office       --       I

    13   think       it    was       July       14th       that       he    filled          it    out.        I    did       call and

    14   speak       with       him    about          the       permit          to    get    an    idea       of       equipment he

    15   would       need.           We've       had       problems             in    the    past       with       some       damage to

    16   the    sprinkler             systems.

    17           And       he    indicated             to       me    that       he       would    like       to       put    up    a

    18   12-foot          wide       screen;          but,       if    that          did    not    work,          he    could use

    19   the    side       of    the    courthouse.                    I    was       under       the    impression                --       I

    20   remember          being       told       it       would       be       the       east    side    of       the

    21   courthouse.

    22   Q.      Okay.           So    Mr.       Rash's          first          desire       or    proposed             use    was to

    23   actually          install          a    screen          --

    24   A.      Uh-huh.

    25   Q.      --       on    the    east       side          of    the       courthouse?
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 54 of 96 PageID #: 1061
                                                      CARWYLE         --           DIRECT                                                         53




     1   A.      Right.

     2   Q.      Okay.              And       your    recollection                      is    that          you    raised          concerns

     3   about       staking          and          anything          that          might          damage          underground

     4   utilities.                 And       what    was       his    response?

     5   A.      He    said          if       he    could       not    use          the       screen,             he    could       use       the

     6   side    of    the          building.

     7   Q.      By    that          conversation,                   did       you          take       that       he    had    a

     8   preference             at    that          time       about       how          the       projection             would          be

     9   viewed?

    10   A.      I    did       not.

    11   Q.      In    terms          of       whether          it    be       a    screen             or    not?        Did       he    have a

    12   preference?

    13   A.      No.

    14   Q.      Okay.              Did       he    not    indicate                to       you    that       his       first       choice

    15   was    to    use       a    screen?

    16   A.      Yes.           I    mean,          that's       --    when             I    asked          what       equipment             he

    17   would       bring,          he       said    a    screen,             yes.

    18   Q.      On    July          the       7th,       he    sent       you          an    email          regarding             the events

    19   on    August       the       8th.           Did       you    receive                that       email?

    20   A.      I    believe             I    did.        I    was    gone             out       on    vacation          that          entire

    21   week, and          I       might          have    kind       of       missed             it;       but    I    did    get       the

    22   email,       yeah.

    23   Q.      Okay.

    24                      MR.       O'DONNELL:                 May       I       approach?

    25                      THE       COURT:              All    right.
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 55 of 96 PageID #: 1062
                                                   CARWYLE         --     DIRECT                                                      54




     1   BY    MR.    O'DONNELL:

     2   Q.      All      right.         Ms.       Carwyle,          I'm       showing          you    what       we've          at

     3   this    point       at    least       marked          for       identification                as    Exhibit A.                 Do

     4   you    recognize          that?

     5   A.      Yes.

     6   Q.      What       is    the    --    what       is       Exhibit       A?

     7   A.      It's       an    email       to    me    from       Mr.       John       Rash    on    July       7th.

     8   Q.      Okay.

     9   A.      Asking          about       the    permit          process,          I    believe.

    10   Q.      Okay.           And    you,       in    fact,       received             that?

    11   A.      Yes.

    12   Q.      Okay.

    13                      MR.    O'DONNELL:              Your          Honor,       at    this       time,       we'd          move

    14   to    enter      into     evidence             Exhibit          A.

    15                      THE    COURT:           All    right.              It'll       be    received          as       an

    16   exhibit.

    17               (DEFENDANT'S             EXHIBIT          A    WAS       RECEIVED          INTO    EVIDENCE)

    18   BY    MR.    O'DONNELL:

    19   Q.      Did      you     discuss          with    Mr.       Rash,       in       response          to    this       email,

    20   his    desire       to    display          at    the       courthouse             and    how       that    might

    21   affect       traffic          safety       issues?              Any    recollection                about       that?

    22   A.      I    did    not       speak       with    him       after       the       email.           The    email came

    23   and    then      the     permit,          and    then       I    spoke       with       him.        And,       I    mean,       I

    24   do    remember          having       some       conversation              about         where       his    equipment

    25   would       be   because        I    was       worried          about     traffic            issues.
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 56 of 96 PageID #: 1063
                                               CARWYLE          --    CROSS                                                 55




     1   Q.     Okay.        What       was    your       understanding             about       where       the

     2   equipment         would    be       placed?

     3   A.     That       the    projector          and       the    screen       would       be    both       on    the

     4   courthouse         lawn.        I    was    not       sure    if    the    projector          would          be

     5   needed,      like,       across       the       street       or    something          but    --    you       know.

     6   Q.     Okay.        What       about       in    reference          to    the    east       side       of    the

     7   courthouse?

     8   A.     That's       the    recollection                I    have,    is    that       it    would       be    on   the

     9   east   side.

    10   Q.     Okay.        And,       in    terms       of    the    situation          on    Mr.    Rash's

    11   permit,      what       went    into       the       decision       to    deny    the       permit?

    12   A.     It    was    denied          based       on    the    policy       change       that       nobody would

    13   be   allowed       to    use    the       courthouse          grounds       from       dusk       to    dawn.

    14   Q.     Was       there    any       basis       for    the    denial       concerning             the       14-day

    15   permit      --    events       permit       requirement?

    16   A.     No.

    17                     MR.    O'DONNELL:              That's       all    I    have,       Your    Honor.

    18                     THE    COURT:           All    right.

    19          Plaintiff          wish       to    cross-examine?

    20                     MR.    TOM:        Yes,       Your       Honor.

    21                     THE    COURT:           Okay.        You    may    proceed.

    22                                              CROSS-EXAMINATION

    23   BY   MR.    TOM:

    24   Q.     Good       afternoon,          Ms.       Carwyle.

    25   A.     Hey.
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 57 of 96 PageID #: 1064
                                                  CARWYLE          --    CROSS                                         56




     1   Q.     My    name       is       Josh    Tom.        I    represent          Mr.    Rash.     In    your email

     2   to   Mr.    Rash       on    July       23rd    --       do    you    remember       that    email?

     3   A.     Uh-huh.

     4   Q.     And    you       mentioned             what       as    being       the    reasons    that    the

     5   grounds      were       closed          after       dusk?

     6   A.     For    security             and    safety          issues.

     7                     MR.       RASH:        I'm    going          to    give    this    one    another    go

     8   here, Your         Honor,          and    try       to    get       these    entered       again.

     9                     THE       COURT:        Okay.

    10                     MR.       TOM:        I'll    mark          this    as    Exhibit    1    for    -- just for

    11   marking      purposes             now.

    12                     THE       COURT:        Very       well.

    13   (PLAINTIFF'S            EXHIBIT          NO.    1    WAS       MARKED       FOR    IDENTIFICATION          AGAIN)

    14                     MR.       O'DONNELL:              Which       one    is    that?

    15                     MR.       TOM:        It's    the       July       23rd    one.

    16                     MR.       O'DONNELL:              Okay.

    17   BY   MR.    TOM:

    18   Q.     Do    you       recognize          this       document,             Ms.    Carwyle?

    19   A.     I    do.

    20   Q.     And    what          is    it?

    21   A.     It's       an    email       from       me    to       Mr.    Rash.

    22   Q.     And,       so,       this    is    your       email,          right?

    23   A.     Yes.

    24   Q.     And    it       was       sent    on    Thursday,             July    23rd,    2020?

    25   A.     Right.
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 58 of 96 PageID #: 1065
                                                CARWYLE          --    CROSS                                                     57




     1   Q.      And       the    subject       matter's             "permit          denial"?

     2   A.      Uh-huh.

     3   Q.      And       is    that    permit          the    one    that          Mr.    Rash       was    going       to

     4   apply       for    to    hold    "Projection"                on    August          8th?

     5   A.      Yes.

     6   Q.      And,       so,    if    you    look       at    the       second          sentence,          it    says --

     7   apologies          --    the    third       sentence,             it    says,       "No       permits       will be

     8   issued       after       dusk    due       to    security          issues."              Is       that    correct?

     9   A.      That's          right.

    10   Q.      And,       so,    it    just       said       "security             issues,"          not    safety

    11   issues.           Isn't    that       right?

    12   A.      Right.           Well,       the    board       speaks          through          their       minutes;          and

    13   the    board       changed       the       policy.           And,       so,       I'm    not       the    one    that

    14   does    the       minutes       for    the       board;       but       I    believe          the    board       minutes

    15   state       security       and       safety       issues.

    16   Q.      I    see.        And    what's          your    understanding                   of    the    security and

    17   safety       issues       that       caused       the       board       to    change          its    Facility Use

    18   Policy       on    July    20th?

    19   A.      Sheriff          East    could          probably          speak       to    it       better.        But,       from

    20   hearing       his       discussions             over    the       last       couple          of    months,       it's

    21   been    a    concern       of    the       sheriff's          department                to    be    able    to    --

    22   he's    got       limited       staff,          and    he    is    to       cover       the       entire    county.

    23           And,       of    course,       the       county       courthouse                is    the    only       grounds

    24   in    the    middle       of    the    county          that's          his    responsibility, the

    25   grounds       there.           And    he    had       issues,          problems,             concern       with the
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 59 of 96 PageID #: 1066
                                                      CARWYLE             --    CROSS                                                  58




     1   security          and    safety             of       events       going          on    at    night       because    it was

     2   harder       to    make       sure          everybody             remained             safe       and    secure    with

     3   tensions          --    there          was       a    lot    of,       you       know,       different         issues

     4   going       on    at    the       time.

     5           That's          why       I    was       continually                in    conversation             with    him.       It

     6   was    something             he       was    dealing             with       daily,          and    his    staff.        And   he

     7   had    requested             to       the    board          several          times          and    had    discussions

     8   several          times       about          those          problems.

     9   Q.      And       where       do       you       live?

    10   A.      I    live       in    Lafayette                   County,       8    County          Road       217.

    11   Q.      And       how    long          have          you    lived       there?

    12   A.      I    have       lived          there          for    23       years.

    13   Q.      And       how    far          away       is       that    from       Oxford?

    14   A.      Three          miles.

    15   Q.      And       since       the       --       are       you    familiar             with       the    killing    of

    16   George       Floyd       in       Minnesota?

    17   A.      I    am.

    18   Q.      And       are    a    lot       of       the       protests          and       other       events      that have

    19   been    happening             in       Oxford             since       his    killing          --    is    that    the    --   is

    20   that    the       reason          why       the       sheriff          decided          to    --    was    that    the

    21   reason       for       the    sheriff's                   security          concerns,             those    protests

    22   about       --    after       the       killing             of    George          Floyd?

    23   A.      Some       of    them,          yes.

    24   Q.      What       else       --       what          other       reasons          --

    25   A.      Some       of    it       had       to       do    with       protests          of    the       Confederate
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 60 of 96 PageID #: 1067
                                                            CARWYLE          --       CROSS                                                  59




     1   statue.

     2   Q.         I       see.        And,          so,    you       have       the       protest       over       the       killing of

     3   George             Floyd       and       the       protests             for    and    against          the       Confederate

     4   statue.                 What       else       did       the    sheriff             state    as       part    of       the

     5   security                issues          and       safety       concerns?

     6   A.         Well, his                ability             --    the       number       of    staff       he    had,       his

     7   ability             to       respond.              Because,             normally,          you       know,       your       deputies

     8   are       not       patrolling                inside          the       city       limits;       they're          outside.          So

     9   that       span          of    time          it    would       take          when    something             was    occurring on

    10   the       courthouse                grounds             posed       a    problem          for    him,       which       then

    11   poses          a    security             and       safety          issue       for    your       people          who    are

    12   participating                      in    those          events          and    your       citizens          who       are    driving

    13   to    a    restaurant                   or    walking          around          the    square          or    whatever.

    14   Q.         And          do    you       know       of    any       violence          that       has    occurred             since

    15   the       killing             of    George          Floyd          during          these    protests             in    Lafayette

    16   County?

    17   A.         I       do    not       know       of    any       violence,             no.

    18   Q.         And          do    you       know       of    any       disorder          that's          happened          as    a

    19   result             of    these          protests             after       the       killing       of    George          Floyd in

    20   Lafayette                County?

    21   A.         There             has    been          some       tension          at    times,       I    mean,       with

    22   different                groups          meeting             up.        You    know,       in    each       other's          face

    23   and       having             issues          with       them,       the       protestors,             walking          in    the

    24   crosswalk                and       causing          problems             with       the    street.

    25   Q.         And,          so,       what       is    --       what       is    --    besides          tension,          was there
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 61 of 96 PageID #: 1068
                                                      CARWYLE             --    CROSS                                                       60




     1   anything          above          tension          that's          happened                during          these    protests

     2   after       the       killing          of    George          Floyd?

     3   A.      I    mean,          I    spend       a    lot       of    time          in       my    office       and    not       --   I've

     4   not   been        to       any    of    the       protests,                so    I       do    not    know.

     5   Q.      But       you       haven't          heard          of    anything                beyond          tension       in

     6   Lafayette             County       after          the       killing             of       George       Floyd       during these

     7   protests,             right?

     8   A.      No.

     9   Q.      And       do       you    know       of    anybody             that          has       been       arrested       during

    10   these       protests             after       the       killing             of    George             Floyd?

    11   A.      I    don't          believe          so;       but,       again,             I    don't       get    to    see       those

    12   records          or    know.

    13   Q.      And       you       stated          earlier          that          the       permitting             process          in

    14   order       to    use       county          facilities                --    you          receive          those    permits,

    15   right?

    16   A.      Right.

    17   Q.      How       many          permits          have       been       applied                for    to    use    the    county

    18   courthouse             grounds          since          the       killing             of       George       Floyd?

    19   Estimate.

    20   A.      Ten,          twelve       maybe.

    21   Q.      And       how       many       of    those          permits             had       to    do    with       either the

    22   Confederate                statue       or       the    killing             of       George          Floyd?

    23   A.      Most          of    them.

    24   Q.      Is       that       five       or    six       or    how       many          of       the    ten?

    25   A.      So       people          for    or       against          the       statue             and    --
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 62 of 96 PageID #: 1069
                                                  CARWYLE       --       CROSS                                                    61




     1   Q.      Uh-huh.

     2   A.      I   mean,       I    would       say,    out       of       ten,    seven.

     3   Q.      And      was    there       any    security             issues          at    any    of    those          events?

     4   A.      You      would       need    to    ask       the    people          in       charge       of    security for

     5   that.

     6   Q.      Have      you       heard    of    any       security             issues       at    any       of    those

     7   events      that       you    granted       a    permit             for,    for       the    county          courthouse

     8   grounds       after         the    killing       of    George             Floyd?

     9   A.      I   have       heard       that    there       are          some    issues          that's          caused

    10   stress      on    the       law    enforcement             and       in    the       city    and       in    the county

    11   to   police       it.

    12   Q.      Uh-huh.             And,    since       the    killing             of    George       Floyd,          how    many

    13   permits       have      you       received       to    use          the    county       courthouse                grounds

    14   that    you've         denied?

    15   A.      I'm      trying       to    think       back.           I    think       maybe       there          was    one

    16   because       there         was    already       a    permit             issued       for    that       day       because

    17   we   don't       allow       two    at    the    same       time.

    18   Q.      Uh-huh.

    19   A.      There's         been       others       that's          been       denied       at    a    different time

    20   frame.        But,      if    you're       talking          about          just       from    the       killing of

    21   George      --    you       know,    George          Floyd          --

    22   Q.      Uh-huh.             Okay.        And,    so,       Attorney             O'Donnell          was       speaking

    23   to   Mr.    Rash       earlier       about       how       projections                onto    the       courthouse

    24   grounds       may      distract          drivers.           Do       you    remember          that?

    25   A.      Uh-huh.
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 63 of 96 PageID #: 1070
                                                   CARWYLE             --       CROSS                                                     62




     1   Q.      And,       so,       how    does       closing             courthouse             grounds             entirely from

     2   dusk    till       dawn       deal       with       the       issue          of    drivers             being       distracted

     3   by   projections              on    the       courthouse                walls?

     4   A.      I    guess       I    don't       understand                   your       question             because       it    was

     5   closed       so    that       they       can    maintain                a    secure       environment, keep the

     6   citizens          safe,       keep       anybody          who          may    be    using          the       courthouse

     7   lawn    safe.           So    they       --    you       know,          that's       why          it    was       closed.        It

     8   wasn't       closed          to    prevent          projection.

     9   Q.      Now,       are       any    of    the       events             that       you've          given       a    permit to

    10   since       the    killing          of    George          Floyd             for    the    county             courthouse

    11   grounds       been       at       night?

    12   A.      Yes.

    13   Q.      And       are    you       aware       of    any       security             issues             that       resulted

    14   during       those       events          at    night?

    15   A.      I    am    not.

    16   Q.      And       did    you       grant,       on       or    around             July    25th          of    this       year,    a

    17   permit       for       the    group       called          the          Delta       Flaggers             to    use    the

    18   county       courthouse             grounds          for       a       candlelight                vigil?

    19   A.      Not       the    Delta       Flaggers;                but       there       was       a    candlelight vigil,

    20   yes.

    21   Q.      When       was       the    candlelight                vigil?

    22   A.      I    --    I    think       it    was       on    --       I    thought          it       was    on       July    18th.

    23   Q.      July       18th?

    24   A.      Uh-huh.

    25   Q.      And       do    you       remember          what       the          candlelight                vigil       was    about?
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 64 of 96 PageID #: 1071
                                                   CARWYLE          --       CROSS                                                           63




     1   A.      It    was    --    it's       a    group          called          the       901       (phonetic)             group

     2   that    come       and    honor       --

     3                      THE    COURT:           I    think          I'm       going       require             you    to    take

     4   that    mask       off.

     5                      THE    WITNESS:              Sorry.

     6                      THE    COURT:           I've          tried       to       understand                you,    but       it's

     7   very    difficult.

     8                      THE    WITNESS:              I'm       sorry.              It    was       a    group       to    honor

     9   Anthony       her    vie,       somebody             who       passed          away       a       few    years       ago.

    10   BY    MR.    TOM:

    11   Q.      I    see.        And    that       event          was       at    night,          right?

    12   A.      It    was.

    13   Q.      And    are       you    aware          of    any       security             issues          or    safety          issues

    14   that    happened          during          that       event?

    15   A.      I'm    not       directly.              Like       I    said,          it    would          be    best       to       ask

    16   the    sheriff       who       handles          the       security             and    safety             issues.              If    I

    17   remember       correctly          --       and       I    could          be    getting             some    events

    18   confused.           He    said    there             was    a    group          against             their       beliefs that

    19   came; and, you             know,          he    maybe          had       to    ask    some          to    leave.              I

    20   believe       that       was    for       that       night,          but       it    could          have       been       a

    21   different          time.

    22   Q.      I    see.        During       your          time       as    county          administrator, how many

    23   permits       have       you    granted             for    use       of       the    county             courthouse

    24   grounds       do    you    estimate?

    25   A.      Probably          40.
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 65 of 96 PageID #: 1072
                                                CARWYLE          --    CROSS                                                     64




     1   Q.      And    have       those       permits          included          protests?

     2   A.      Yes.

     3   Q.      Have    those          permits       included          art       events?

     4   A.      Yes.

     5   Q.      Have    those          permits       included          events          for       Easter?

     6   A.      Yes.

     7   Q.      Have    they       included          events          for    the       national          prayer       day?

     8   A.      Yes.

     9   Q.      What    other          events       have       those       permits          included          on    the

    10   county       courthouse          grounds?

    11   A.      When    I    first       started          they       were       allowing          some       more    --    like,

    12   wedding-type          events          were       happening          on       the    lawn.        Those       were

    13   ceased       with    the       new    policy       in       March       of    '19.        So    those       were,       you

    14   know, permitted                earlier.

    15           The    Makers          Market       used       to    use    --       they       would    have       art

    16   events       where    they       would       sell       art    the       first          Saturday       of    every

    17   month.        Those       were       also    no    longer          allowed          with       the    March '19

    18   revision       of    the       policy.

    19   Q.      So    would       you    say    that       anybody          --       that       the    nature       of    the

    20   county       courthouse          grounds          as    used       by    the       public       is    used       for as

    21   many    reasons       as       people       --    strike       that.           How       would       you    describe

    22   the    Oxford       Town       Square?

    23   A.      A    thriving          commercial          area       for       city       of    Oxford       tourism.

    24   Q.      And    is    it    a    busy    area?

    25   A.      Yes.
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 66 of 96 PageID #: 1073
                                                      CARWYLE       --    CROSS                                            65




     1   Q.      And    are       people          there       during       the    day?

     2   A.      Yes.

     3   Q.      Walking          around?

     4   A.      Right.

     5   Q.      Driving?

     6   A.      Yes.

     7   Q.      And    what          about       at    night,       are    people          there?

     8   A.      Yes.

     9   Q.      And    is       it    busy       at    night?

    10   A.      Yes.

    11   Q.      And    is       the       county       courthouse          open       to    the    square?

    12   A.      Is    it    open          to    the    square?

    13   Q.      Like, if             I were          visiting       a    bar    on    the    square       at    night,

    14   could    I    just       go       and    walk    into       the    county          courthouse          grounds?

    15   A.      Oh,    the       grounds,             yes.     Right       now       you    can.

    16   Q.      So    the       county          courthouse          grounds          are    open    to    the    square,

    17   including          at    night;          isn't       that       right?

    18   A.      Yes.

    19   Q.      And,       so,       what       if    somebody          went    to    --    are    you    familiar with

    20   this    restaurant                called       City    Grocery?

    21   A.      Yes.

    22   Q.      And    it's          on    the       square,       right?

    23   A.      Right.

    24   Q.      What       if    somebody             went    to    City       Grocery       with,       say,    a   group

    25   of   five     people, right,                   and    then       they    left       and    they    were      having
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 67 of 96 PageID #: 1074
                                                   CARWYLE          --    CROSS                                                 66




     1   dinner,       so    it's night             --    what          happens          if    they       were   to    go    walk

     2   into    the       open    county          courthouse             grounds             and    sit    on   the    bench

     3   next    to    the       Confederate             monument,             say?           Would       they   be    in

     4   violation          of    the    Facility             Use       Policy?

     5   A.      It    says       there       shall       be       no    use       of    the       courthouse         grounds

     6   from    dusk       until       dawn,       so.

     7   Q.      So    that       -- so       that       would          mean       that       those       friends, after

     8   dinner,       couldn't          go    sit       on    the       bench          in    the    county      courthouse

     9   grounds.           Is    that       what    you're             saying?

    10   A.      That       would       be    in    violation             of       the       policy.

    11   Q.      Now,       would       you    describe             the       county          courthouse         grounds as

    12   similar       -- or       as    a    park,       a    small          park?

    13   A.      Possibly,          yes.

    14   Q.      And,       in    practice,          is       the       county          courthouse          grounds         used as

    15   a    park    by    people       visiting             the       square?

    16   A.      Yes.

    17   Q.      So    were       there       any    other          interests                for    closing      the    county

    18   courthouse          grounds          from       dusk       to    dawn          besides       the    security and

    19   safety       issues       that       we've       already             talked          about?

    20   A.      I    don't       think       so,    no.

    21   Q.      Why       before       the    --    so       you       mentioned             to    Mr.    O'Donnell before

    22   that    there       was    a    30-day          notice          requirement.                 But    then, on

    23   July    20th, it          got       changed          to    14;       is    that       correct?

    24   A.      Uh-huh.

    25   Q.      What's          your    understanding                   of    why       30    days'       notice      is
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 68 of 96 PageID #: 1075
                                                        CARWYLE          --    CROSS                                                    67




     1   required?                What's       the       government's                --    what's         Lafayette             County's

     2   interest            to    require          30       days'       advance          notice       to      require          a    permit

     3   to    use      county          facilities?

     4   A.        To       make    sure       we're          prepared             for    anything            we    would       need to

     5   provide.

     6   Q.        And,       in    your       experience,                   how    long    does       it      take       to    process

     7   a    permit         application                to    use       Lafayette          County         facilities?

     8   A.        A    week       to    two       weeks.

     9   Q.        What's          the    difference                --       why    does    one      permit             take    one week

    10   versus         one       permit       takes          two       weeks?

    11   A.        I'm       just       giving          generalities                based       on   my       job

    12   responsibilities                     and       other       things          that    I    have         to    take       care of,

    13   which         is    a lot.

    14   Q.        And,       so,       are    you       the       only       person       that      processes                and

    15   decides            whether       to       grant       a    permit          or    not?

    16   A.        I    check       with       the       sheriff,             and    he    will      check          with       the    city

    17   to    see      if    they       have       permits.                 Because       we    need         to    be    aware of

    18   what      else       will       be    happening                in    the    same       space         on    the       same day.

    19   So    I   have       to    get       it    to       him.        Again,          he's    busy.             He    has    to    check

    20   with      the       city.        They          have       to    check       their       records.                So    it    just

    21   takes         some       time.

    22   Q.        What's          the    sheriff's                role       in    determining               whether          to    grant

    23   a    permit         to    use    the       Lafayette                County       facilities?

    24   A.        He       -- I    -- he          is    one       of    the       people       that      I    check          with

    25   before         I    grant       permission                for       the    permit.          And       he       just    makes
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 69 of 96 PageID #: 1076
                                                         CARWYLE          --    CROSS                                                        68




     1   sure    he       will       have          the    resources             available                for       whatever          type

     2   permit       it       is,       whatever          is       needed          as    far       as       additional          security.

     3   Q.      Does          he    have          any    other          --    does       he    have          any    other       input in

     4   whether          a    permit          should          be    granted             or    denied             than    security

     5   issues?

     6   A.      No.

     7   Q.      What's             the    board          of    supervisor's                   role          in    deciding          whether

     8   to   grant           or    deny       a    permit          to    use       Lafayette                County       facilities?

     9   A.      They're             not       part       of    the       initial             process.              They       are    an

    10   appeal       process.                 If    I    were       to       issue       a    denial,             then       somebody

    11   could       appeal          it    to       the    board          of    supervisors.

    12   Q.      I    see.           So    is       this       correct,             you,       as    the          county

    13   administrator,                   handle          the       process             for    permitting                to    use

    14   Lafayette             County          facilities;                and       you       consult             with    the    sheriff

    15   on   security              issues.              And,       should          a    permit          be       denied,       the board

    16   comes       in       as    --    to       take    a    second          look.           Is       that       correct?

    17   A.      Only          if    it's          appealed          to       the       board.

    18   Q.      Okay.              But    --       so    was       everything                else       I    said       correct?           Let

    19   me   restate              it.     You       handle          the       permitting                process          for    the       use

    20   of   Lafayette              County          facilities,                right?

    21   A.      Right.

    22   Q.      And          the    sheriff's             role          is    to       speak       about          potential

    23   security             issues       for       those          permits,             right?

    24   A.      Right.

    25   Q.      And          then       the       board       becomes          involved             if       someone          appeals
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 70 of 96 PageID #: 1077
                                                         CARWYLE          --    CROSS                                                 69




     1   denial       of    a    permit;             is    that       right?

     2   A.      Right.

     3   Q.      Are       there          any       other       roles          that       the    sheriff       has       besides

     4   what    we've          just          talked       about?

     5   A.      Just       what          I    stated,          right.

     6   Q.      Are       there          any       roles       for       use    of       Lafayette          County       facilities

     7   besides       appeals that                      the    board          handles?

     8   A.      No.

     9   Q.      So,       when       Mr.       Rash       applied             for    a    permit,       are       you    familiar

    10   with    the       conversation                   he    had       with       somebody          from    the       sheriff's

    11   department?

    12   A.      Yes.

    13   Q.      And       what's your                   understanding                of       that    conversation?

    14   A.      I    know       Deputy             Chief       Scott          Mills       called       to    just       see   what --

    15   the    nature          of    what          he    was       going       to    be       doing,    how       many    people,

    16   that    type       thing;             so    they       could          know       how    to    plan    for       it.

    17   Q.      And,       so,       are       you       aware       that       the       sheriff's          employee         who

    18   spoke       with       Mr.       Rash       about          his    permit          said       that    he    would      have

    19   to    -- strike             that.           You       said       to    Mr.       Rash    in    one    of    your      emails

    20   that    the       board          of    supervisors                meets          on    July    20th;       and    that his

    21   permit       would          be       decided          then,       correct?

    22   A.      No,       I did          not.

    23                      THE       COURT:              Do    you       have       further          questions?

    24                      MR.       TOM:           Just       a    few       more,       Your       Honor.

    25   BY    MR.    TOM:
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 71 of 96 PageID #: 1078
                                                      CARWYLE          --    CROSS                                                  70




     1   Q.      What's             the    purpose          of    requiring             groups    of       five       or    more to

     2   get    a permit             for    use       of    Lafayette             County       courthouse             grounds?

     3   A.      I       don't       really          know       all    the    rationale          behind          that.           That

     4   was    in       conversation                with       our    attorney          and    the    board          of

     5   supervisors;                it    was       decided          to    say    five    or    more.           We    needed to

     6   define          it    in    some       way       because,          you    know,       there's       issues          if

     7   there's          one       or    two;       so    the    sheriff          would       have    clear          direction

     8   on    how       to    enforce          if    somebody             needs    a    permit       or    does       not have a

     9   permit.

    10   Q.      Now,          there       --    now,       the       permit       process       for       use    of       the

    11   county          facilities,             including             the    county       courthouse,                applies to

    12   everyone,             right?

    13   A.      The          permitting             process?              Yes.

    14   Q.      So       Mr.       Rash    is       just       one    of    the    people       that       has       gone

    15   through          the       permitting             process,          right?

    16   A.      Yes.

    17   Q.      So       this       30-day          advance          notice       requirement             applies          to

    18   everyone             who    wants       to       use    the       grounds,       right?

    19   A.      It's          14    days.

    20   Q.      The          14    days    now?

    21   A.      Right.

    22   Q.      The          advance       notice          requirement             applies       to       everyone          who

    23   wants       to       use    the    county          courthouse             grounds,       right?

    24   A.      There             have    been       times       during          this    last    couple          of       months

    25   where       I    think          I stated          that       earlier       they       allowed       a    shorter
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 72 of 96 PageID #: 1079
                                                   CARWYLE         --     CROSS                                                       71




     1   notice       due       to    the    environment             and       the      need       to    respond.

     2   Q.      And       whose       discretion             is   that?

     3   A.      Sheriff             East.

     4   Q.      So    Sheriff             East    has       the   discretion                of    whether          to    make --

     5   waive       the    14-day          notice       requirement?

     6   A.      Right.

     7   Q.      And       under       what       basis       does      he     use      to    decide          whether          to

     8   waive       the    advance          notice          requirement?

     9   A.      I    believe          he    uses       the    fact       of      what's          going       on    in    the

    10   community          and,       you       know,       the   need        to      allow       people          for    their

    11   need    to    protest.              And       whether       he      allows          it    or    not       is    based on

    12   his    ability          to    respond          to    that,       to      have       people       there          if    needed,

    13   how    staffed          he    is    for       that    time.

    14   Q.      Now,       are       there       --    are    those         criteria             that    Sheriff             East

    15   uses    to    determine             whether          to   waive          the    advance          notice

    16   requirement             --    are       they    written          down         somewhere?

    17   A.      Not       --    no.

    18   Q.      So    he       uses       his    own    discretion               of    whether          to    waive          that

    19   14-day       notice          requirement,             right?

    20   A.      Uh-huh.              In    consultation             with         our    attorney,             he       does,       yes.

    21   Q.      And       --    but       there's       no    written            criteria          for       when       the

    22   advance       notice          requirement             would         be     waived,         is    there?

    23   A.      No.

    24   Q.      So    -- (pause).

    25                      THE       COURT:           All    right,         Counselor,             let's          move       on.
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 73 of 96 PageID #: 1080
                                                CARWYLE       --       CROSS                                         72




     1                   MR.    TOM:        That's          all    I    have.

     2                   MR.    WILLIAMS:              May    I    approach          Counsel,      Your     Honor,

     3   co-counsel?

     4                   THE    COURT:           All    right.

     5                                    (Off-the-record                discussion)

     6   BY    MR.    TOM:

     7   Q.      Are    Oxford       police       officers             available       to    respond      to

     8   disturbances          at    the    county          courthouse?

     9   A.      Possibly,          if    they're       available.

    10   Q.      Does    the    city       of    Oxford       own       all    of    the    land   surrounding

    11   the    county       courthouse?

    12   A.      They    do.

    13                   MR.    TOM:        No    further          questions,          Your    Honor.

    14                   THE    COURT:           All    right.           You    may    step    down.        Well,

    15   wait    just    a    minute.

    16           Do    you    have       redirect?

    17                   MR.    O'DONNELL:              I    have       no    questions,       Your    Honor.

    18                   THE    COURT:           All    right.

    19           You    may    step       down.

    20                   THE    WITNESS:              Thank       you.

    21                   THE    COURT:           Do    you    have       any    other       witnesses,

    22   Mr.    O'Donnell?

    23                   MR.    O'DONNELL:              We'll          call    Sheriff       East.

    24                   THE    COURT:           All    right.           Do    you    know    where    he      is?

    25   Okay.
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 74 of 96 PageID #: 1081
                                                    EAST       --    DIRECT                                                      73




     1           (OATH       ADMINISTERED                BY    THE       COURTROOM             DEPUTY)

     2                      THE    COURTROOM             DEPUTY:              And    will       you    state    your first

     3   and    last      name     for       the    record?

     4                      THE    WITNESS:              Joey       East.           Can    I    take    this    off       or

     5   leave       it   on,     Judge?

     6                      THE    COURT:           Take       it    off.

     7                      THE    WITNESS:              Thank       you.

     8                      THE    COURT:           If    you       want       to.

     9                      THE    WITNESS:              I'd    like          to.

    10                            JOEY       EAST,       DEFENDANT'S                WITNESS,          SWORN

    11                                                  DIRECT       EXAMINATION

    12   BY    MR.    O'DONNELL:

    13   Q.      Sheriff          East,       you've          given       us    your       name.        Can    you       tell us

    14   when    you      first     became          sheriff          of       Lafayette          County?

    15   A.      January          the    1st       of    this       year.

    16   Q.      And,       prior       to    January          1st       of    this       year,       what    was    your

    17   position?

    18   A.      I    was    the    chief          of    police          of    the       Oxford       Police    Department.

    19   Q.      And      how     long       did    you       have       that       position?

    20   A.      Six      years.

    21   Q.      And,       when    you       took       office          as    sheriff          in    January       of    this

    22   year, did          you    ever       have       an    occasion             to    speak       with    the    board of

    23   supervisors            about        any    concerns             that       you    had       regarding       the       use

    24   of    the    courthouse             facilities             at    night?

    25   A.      Yes,       sir.
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 75 of 96 PageID #: 1082
                                                          EAST          --    DIRECT                                                               74




     1   Q.      Okay.           Can       you       tell       us       what    --       what       prompted                those

     2   discussions             with       the       board?

     3   A.      Probably             around          March,             we    started          having          conversations

     4   about    it.        I    didn't             feel       like          that,       based       on    manpower                --       the

     5   policy       said       --    let's          try       to       change       the       policy.                 When    I was the

     6   chief    of       police          and       that       was       part       of    my    area,          I       had    plenty of

     7   manpower.           It       was       in    the       middle          of    the       downtown                area.           I    would

     8   be   able     to    police             that       to       a    level       of    safety.

     9           As    the       sheriff,             my       biggest          concern          is    outside                the       city

    10   limits;       so    that          really          left          two    buildings             inside             the    city that

    11   we   have     to    watch.              My       knowledge             of    downtown             Oxford             when          it's

    12   busy    --    when       COVID          isn't          happening             and       we    have          a    lot    of

    13   involvement,             I    didn't             feel          like,    based          on    those,             that       I

    14   personally,             as    the       sheriff,                with    the       limited          manpower                I       have,

    15   would    be       able       to    provide             a       safe    environment                for          people          to    be

    16   there,       especially                after          night.

    17           Because          we're          running                670    square       miles          at       night       with

    18   sometimes          six       or    even          less          deputies.           Can't          really             focus on             the

    19   safety       there;          so    I    was       encouraging                them       to    look             at    limiting the

    20   access       to    that, even                possibly                gating       it    at    times             so    that it

    21   would    limit          that       and       from          anyone       getting             hurt       or       being          there.

    22   Q.      As    the       sheriff             of    Lafayette             County,             what's             the    nature of

    23   your    jurisdiction                   over       the          courthouse          grounds?

    24   A.      That's          one       of    the       areas          that       I'm    in       charge             of.

    25   Q.      You're          in    charge             of    the       security          of       the    facility?
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 76 of 96 PageID #: 1083
                                                          EAST    --    DIRECT                                                           75




     1   A.      Yes,       sir.

     2   Q.      What       involvement                   does    the       city       have       with       regard          --    the

     3   city    of       Oxford          have       with    regard          to    the       security             or    the       safety

     4   of    the       courthouse             grounds?

     5   A.      None.

     6   Q.      Okay.           That's             your    exclusive             domain?

     7   A.      Yes,       sir.           Yes,       sir.

     8   Q.      All       right.              So,    with       regard       to       the    use       of    the       courthouse

     9   facility          as    an       area       of    use    by    groups,             what's       been          your

    10   experience             since          you    become       sheriff             with       regard          to    potential

    11   traffic          and    pedestrian                safety       issues?

    12   A.      Since          March,          we've       had    --       with       everything             that's          going on,

    13   we've       had    some          pop-up          rallies       or    organizing                or    things          going on.

    14   And    we've       seen          big       movements,          big       crowds.           People             would       march

    15   or    get       together.              So    that       causes       safety          issues,             traffic          issues.

    16           Had       a lot          of    people       that       are       protesting             out       on       the    statue

    17   or    around       there,             getting       out       in    the       street.           I've          had    to    go   up

    18   there       a    couple          of    times       to    get       people          out    of    the       traffic area,

    19   asked       the    police             to    come    over       there          to    assist          me    in       those

    20   areas.           So,    other          than       those       things          there       --    you       know, it's            a

    21   gated       area;       but       people          are    coming          in    and       out    across             there.       So

    22   it's    limited             to    street          side    for       those          things       to       happen.

    23   Q.      What, in             your          opinion,       is       the    lighting             capacity             or

    24   capability             of    the       area       around       the       courthouse?

    25   A.      It's       poorly             lit.        It's    one       of    the       topics          when       I    was chief
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 77 of 96 PageID #: 1084
                                                          EAST       --    DIRECT                                                                  76




     1   that    I    would          talk       to       the    city       about.              The          square          itself,          in    my

     2   opinion,          is    poorly             lit       for    people          driving.                    Young       adults are

     3   constantly             moving          in       and    out       of    traffic,                parked          cars.           It's       not

     4   a    well-lit          area,          and       the    courthouse                is       even          less       lit.

     5   Q.      Did       that       add       to       your       concerns             about          the       use       of    the

     6   courthouse             during          the       evening          hours?

     7   A.      Yes,          sir.        It's          just       not    really             protected                well.           It's       not

     8   lighted          real       well;          and       we're       not       watching                it    at    all,          really.

     9   We    rely       on    the       city,          at    times,          to    look          at       it    for       us.

    10   Q.      Okay.           So       you       started          voicing             your       concerns                with       the    board

    11   of    supervisors, you                      said,          in    March          of    this          year?

    12   A.      Yes,          sir.        I    believe             that's          right.

    13   Q.      Okay.           Did       those          discussions                evolve             at       any    point          with

    14   regard       to       the    city          or    the       university                or    the          county?

    15   A.      Yes,          sir.        What          we    saw,       we    each          had       a    permitting                process

    16   and    each       one       was       different,                city,       university,                      and    county.              And,

    17   through          this       experience                over       the       last       couple             of    months,          we came

    18   together.              Because             the       city       would       permit             something,                the    county

    19   would       be    looking             at    permitting                something                --       if    it's       a    large

    20   event,       we       have       limited             resources.

    21           So       altogether,                between             the    city,          the          county,          and       the

    22   university,             we       probably             have       120       to    130       officers.                    So, if       the

    23   city    has       something                very       large       and       they          need          us    to    be       a backup

    24   and    to    help       them          with       issues,          we       can't          necessarily                   have    a

    25   permit       going          on    at       the       courthouse             at       the       same          time       because it
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 78 of 96 PageID #: 1085
                                                       EAST       --       DIRECT                                                            77




     1   takes       the       resources          away       to       help       them.

     2           So       we    had    conversations                   about       that.              That's       what       --       we

     3   talked          about       the    time       of    the       stuff       that          was    up    there          on    the

     4   courthouse             lawn.        I    think          the       original          permitting                process for

     5   the    county          allowed          until       ten       o'clock          at       night.

     6           Those          are    some       of    the       things          that       I    didn't          think       should

     7   just    be       open;       it    should          be    a    limited          area.           But       we    did       meet

     8   with    the       city       and    the       university,                and    we       tried       to       get    our

     9   permitting             processes          so       it    would          kind    of       look       the       same       so    we

    10   weren't          contradicting                each       other.

    11   Q.      So       the    concept          of    the       curfew          or    limiting             or    prohibiting

    12   use    of       the    courthouse             after          dark,       that       was       discussed             with the

    13   university             and    the       city       as    well?

    14   A.      Yes,          sir.        That    conversation                   absolutely                came       up.

    15   Q.      And,          you    know,       eventually,                in    July          --    on    July       20th       of this

    16   year, that             the    county's             use       facility          policy          was       amended          to

    17   prohibit          the       use    of    the       courthouse             facility             after          dark?

    18   A.      Yes,          sir.

    19   Q.      Do       you    have       any    recollection                   about          your       input       in    that

    20   decision?

    21   A.      I       advised       them       my    opinion             of    it.        I    don't       know       how       much

    22   input       I    had    on    their       decision-making,                      but          I'd    been       advising

    23   them    of       that       for    several          weeks          up    to    that          time.        I    think before

    24   they    actually             voted       on    it,       the       two    weeks          before,          we    had       a

    25   conversation                about       it.        And       it    was    advising             them       of    our
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 79 of 96 PageID #: 1086
                                                       EAST       --       DIRECT                                                      78




     1   conversation                with    the       city       and       university             and    what       we    talked

     2   about       collectively             as       a    group.

     3   Q.      Okay.           With       regard          to    the       permit          application             submitted by

     4   Mr.    Rash       to    the       county          for    using          the       courthouse          grounds          on

     5   August       the       8th, did          you       have       any       conversations                with       Chief

     6   Deputy       Mills          about    that          application?

     7   A.      I    did.

     8   Q.      Okay.           What       was    your          conversation?

     9   A.      Usually,             what    I    do       when       we    get       a    permit,       I    ask       Deputy

    10   Mills       to    contact          the    individual,                   whoever          it    is,    whatever group

    11   it    may    be, to          find    out          what       will       be    transpiring,                what    are       they

    12   doing,       just       to    see    if       there          are    security             needs       on    our    part.

    13           A    lot       of    times       we       need       to    know,          you    know,       is    it    going to

    14   be    volatile;             will    there          be    counterprotestors                      here;       will       there

    15   be    someone          that       doesn't          like       what       you're          doing,       so    we    can

    16   provide          adequate          security.

    17   Q.      Okay.           So, in       your          conversation                   with    Chief       Deputy       Mills,

    18   did    he    inform          you    about          a    conversation                he    had,       or    the    inquiry

    19   he    made,       with       Mr.    Rash?

    20   A.      He       did.        He    said       he       asked       Mr.       Rash;       and    he    wanted       to       show

    21   a    film,       some       type    of    film          or    films          or    pictures,          on    the

    22   courthouse             lawn.        Scott          --    Chief          Deputy          Mills    did       say    they were

    23   talking          about       would       there          be    anything             there       that       would    be

    24   maybe       --    I don't          know       the       exact       words,          but       would       upset    other

    25   people.           So    we    need       to       know       if    we    need       security          there       to    make
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 80 of 96 PageID #: 1087
                                                        EAST       --    CROSS                                                      79




     1   sure    someone          didn't          come       over       there.

     2           He    did       advise          that    Mr.       Rash    said,          to    the       best       of    my

     3   memory,       that       there          may    be    one       thing    on       his       film    or       something

     4   that    could       be       political          or    contradiction                   or    people          may    get

     5   upset       about       it.

     6   Q.      Okay.           So    your       concern          and    interest             was    actually             to

     7   protect       Mr.       Rash's          ability,          in    the    event          the    permit          was

     8   approved,          to    display          what       he    was    displaying                --

     9   A.      Right.

    10   Q.      --    in    terms          of    whether          or    not    additional                security          was

    11   needed?

    12   A.      Oh,    absolutely.                    Yes,    sir.

    13                      MR.       O'DONNELL:              That's       all       I    have,       Your       Honor.

    14                      THE       COURT:           All    right.           Cross-examination?

    15                      MR.       TOM:        Yes,       Your       Honor.

    16                                                  CROSS-EXAMINATION

    17   BY    MR.    TOM:

    18   Q.      Good       afternoon,             Sheriff          East.        How          are    you?

    19   A.      Good.           How    are       you,       sir?

    20   Q.      Doing       good.           My    name's          Josh    Tom.           I    represent             Mr. Rash

    21   over    here.

    22   A.      Okay.

    23   Q.      I'll       ask       you    some       questions.              So       how    would       you       describe

    24   the    Oxford       Town       Square?

    25   A.      Quaint.              I don't          know    what       you're          talking          --    I    don't       know
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 81 of 96 PageID #: 1088
                                                        EAST    --    CROSS                                                     80




     1   what    you're          getting          at.

     2   Q.      So       you've       been       sheriff       for    how          long       now    of    Lafayette

     3   County?

     4   A.      Seven       months          --    eight       months          now.

     5   Q.      Congrats.

     6   A.      Thank       you.

     7   Q.      And       how    long       were       you    with    the          Oxford       police?

     8   A.      I    was    with       the       city    --    I    spent          4    years       with    the      Attorney

     9   General's          Office;          so    that       puts    25       years,          24,    25    years      with the

    10   city.

    11   Q.      I    got    you.        So       you    know       Oxford.              You    probably         know    every

    12   street       in    Oxford,          right?

    13   A.      I    know       how    to    get       down    them.           I       don't    know       that      I could

    14   tell    you       which       street       is    there.           I    haven't          been       on   the    road in

    15   a    long    time.        There's          so    many       new       streets.              Yes,    sir,      I'm

    16   pretty       familiar          with       Oxford.

    17   Q.      So       you'd    agree          that    the       square          is    the    business,            nightlife

    18   hub    of    the    city,       right?

    19   A.      Yes,       sir,       I'd    agree       with       that.

    20   Q.      A    lot    of    people          use    the       square          day    and       night?

    21   A.      Yes,       sir.

    22   Q.      And       would       you    agree       that       the       county          courthouse          grounds

    23   that    stand       at    the       center       of    the    square             are    also       used      day and

    24   night       by    the    people          that    are       enjoying             the    square?

    25   A.      Probably          to    sit       around.           I've       seen       people          sit   up    there and
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 82 of 96 PageID #: 1089
                                                        EAST       --    CROSS                                                        81




     1   eat    ice    cream,          things          like    that.              I    haven't          seen       it    to    be,

     2   like, an          entertainment                area.

     3   Q.      So    it's       sort          of    like    people             using       it    --    use       the    county

     4   courthouse          grounds             sort    of    like          a    park;          isn't    that          right?

     5   A.      At    times,          if       there's       something                going       on,    Double          Decker.

     6   But,    you       know,       you       don't       see    a    lot          of    blankets          or    people

     7   sitting       out       like       that.        It's       not          really          used    in    that       area.

     8   Q.      People          sit       on    the    benches          on       the       grounds       of       the    county

     9   courthouse?

    10   A.      Yes,       sir.           It's       used    that       way          some,       yes,    sir.

    11   Q.      And       it's       been       used    for       people             --    the    county          courthouse

    12   grounds       have       been          used    for    people             to       sit    on    the    benches          for

    13   people       to    gather,             for    people       to       enjoy          themselves             in    the    square

    14   both    day       and    night          for    many       years,             right?

    15   A.      That's          correct,             yes,    sir.

    16   Q.      And       would       you       say    that       you       were          with    the    Oxford          Police

    17   Department          --       did       you    say    25    years?

    18   A.      Yes,       sir.

    19   Q.      And       would       you       say    that       the       county          courthouse             grounds have

    20   been    used       in    that          fashion       for       25       years?

    21   A.      As    far       as    I    know,       there's          never             been    a    measure          to    stop

    22   people       from       using          it,    no,    sir.

    23   Q.      So    I    was       speaking          with       Ms.       Carwyle             earlier       about          the

    24   permitting          process             for    people          that          wanted       to    use       county

    25   facilities.              It's          called       the    Facility                Use    Policy.              Are    you
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 83 of 96 PageID #: 1090
                                                    EAST       --    CROSS                                                         82




     1   familiar      with       that       policy?

     2   A.     Somewhat,          yes,       sir.        Not       verbatim.

     3   Q.     What's       your       role       in    the    Facility             Use    Policy?

     4   A.     Ms.    Carwyle,          once       they       fill       it    out,       would       send       it    to    me.

     5   We   will    then    check          with       the    city       and       university             now    to    see if

     6   there's      anything          going       on.        We    look       to    see       how    --    really kind

     7   of   see    what    it    is,       if    we're       going       to       need    the       --    the    manpower

     8   we   need,    if    there's          a    security          risk       or    not.           I'll    email          her

     9   back   to    let    her    know          there's       no       issues       as    far       as    security goes.

    10   Q.     All    right.           So    your       role       for    whether          someone          gets       a    permit

    11   to   use    Lafayette          County          facilities             is    solely          focused       on

    12   security?

    13   A.     Yes,    sir.

    14   Q.     Is    there       any    other          reasons          that       you    are       involved          in    the

    15   permitting         process          to    use    Lafayette             County          facilities?

    16   A.     Not    that       I know          of,    no,    sir.

    17   Q.     And,    so,       before          July    20th,          there       was    a    30-day          advance

    18   notice      requirement             for    someone          to    apply          for    a    permit       to       use

    19   facility      property;             is    that       right?

    20   A.     Yes,    sir.

    21   Q.     And    then,       on    July       20th       of    this       year,       they       changed          it    to

    22   14   days;    is    that       right?

    23   A.     Correct.

    24   Q.     And    is    part       of    your       role       to    determine             whether          that       advance

    25   notice      requirement             is    waived       or       not?
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 84 of 96 PageID #: 1091
                                                              EAST          --          CROSS                                                         83




     1   A.      I    guess          it       --    they          would             value          my    opinion          if    it       was --       you

     2   know, I          couldn't             get       enough             people             together          if       it's       a    security

     3   risk.        Other          than          that,          I    don't             have       a    say    whether             or    not    they

     4   get    that       or       not.

     5   Q.      So       do    you       have          any       say       in          whether          someone          gets       a    permit

     6   quicker          than       30       days       or       quicker                than       14    days?

     7   A.      No,       sir.           I    wouldn't                think             so.        I    know    about          that

     8   conversation,                   how       it    got          moved             from       30    to    14.        But,       you       know,    I

     9   just    say       that          it's       not       a       security                hazard;          and    I    have          enough

    10   manpower          to       cover          that.

    11   Q.      I    see.           So       you       don't          have             --    do    you       have    discretion                about

    12   whether          the       30-day          advance                notice             requirement,                now       14-day

    13   advance          notice          requirement,                      is          waived?

    14   A.      I    don't          know          of    any          that          I    have.

    15   Q.      Okay.              So    are       you       familiar                   with       a    group       called          the       Delta

    16   Flaggers?

    17   A.      Yes,          sir.

    18   Q.      And       do       you       know       if       they          held          an    event       on    the       county

    19   courthouse             grounds             in    July             of       this       year?

    20   A.      Yes.           I    don't          know          if       it       was       the       Delta    Flaggers,                but    I

    21   know    there          was       an       event.              I    don't             know       the    exact          name       of    the

    22   group.

    23   Q.      Was       this          event          that          was       a       candlelight             vigil          to    honor the

    24   death       of    a man          who       had       passed                away       several          years          ago?

    25   A.      So       are       we    talking             about             the          same       event,       or    are       we    talking
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 85 of 96 PageID #: 1092
                                                        EAST          --    CROSS                                                                84




     1   about       two       events       now?

     2   Q.      Which          events          --    tell       me    the       first             event          that       you're

     3   thinking          about.

     4   A.      Well, you                brought       up       the       candlelight.                       I    was       thinking that

     5   was    a different                event       than          the    flaggers.                    So       I'm       em       not    sure if

     6   we're       --

     7   Q.      Oh,       I see.           Okay.           So       tell       me       about          the       candlelight event.

     8   A.      Yes,          sir.        They       had       one    there             a    couple          weeks          ago.

     9   Q.      And       when       was       that?

    10   A.      I    don't          know       the    exact          date.

    11   Q.      Was       it    at       night?

    12   A.      Yes,          sir.

    13   Q.      And       how       many       people          were       there?

    14   A.      I'm       not       the    only       one       there.              I       know       the       permit             said

    15   there'd          be    no    more       than       8    to    10.

    16   Q.      Were          there       any       security          problems?

    17   A.      No,       sir,       not       that    night.              I    had          a    deputy          go       by       and    check

    18   on    it.        The    city       even       walked          over          there.              We       had       issues          of

    19   people       walking             up,    so    we       had    to       move          some       people             from       there;

    20   but    nothing          major,          no,    sir.

    21   Q.      And       what's the                other       event          that          you       mentioned?

    22   A.      I    thought             you    were       talking             about             there       was       a    --       you said

    23   "flaggers."                 So    there       were          some       --       the       county          issued             a permit

    24   to    people          being       up    there          on    one       date,             and    they       had          a    lot of

    25   flags.           And    they       were       pro       --    pro-state,                   pro-monument-type
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 86 of 96 PageID #: 1093
                                                           EAST       --       CROSS                                                      85




     1   stuff.        So    I       thought             that    was       what       you       were       talking       about.

     2   Q.      I    see.           And       was       this    the       event          that       was    on    July       4th?

     3   A.      I'm       not       sure.           I'd    have          to    look       at       the    permitting          to    see

     4   which       one    it       was.           We    had    so       many       right          in    there.        It    was    kind

     5   of    confusing.                 It    seemed          like       every          weekend          we    were    up    there

     6   for    a city       or          county          event.

     7   Q.      Was       this          event       that       we're          calling          the       pro-flaggers,             was

     8   that    in    July          of    this          year?

     9   A.      Yes,       sir.

    10   Q.      And       was       that       event       during             the    night          or    day?

    11   A.      It    was       during             the    day       that       I'm       talking          about.

    12   Q.      And       how       many       people          do    you       estimate             were       there?

    13   A.      I    would          say       30    to    40.

    14   Q.      And       were          there       any    --       was       anyone          arrested?

    15   A.      No,       sir.

    16   Q.      Were       there          any       security             issues          at    that       event?

    17   A.      We    had       a       lot    of       security          there.

    18   Q.      Tell       me       -- so          what    was       the       purpose             of    the    security       there?

    19   A.      This       is       a    time       that       we    felt       like          we    needed       them.        Anytime

    20   you    have       a pro-flag                or    Confederate,                   you       know,       pro-statue or

    21   take    the       statue          down,          that       causes          --    it's          usually    possible

    22   counter-demonstrators                            will       come,       so       we    have       security          there to

    23   make    sure       that          the       two    sides          can    stay          apart;       and    there's          no

    24   issues.

    25   Q.      I    see.           So,       since       the       --    are       you       familiar          with    the    killing
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 87 of 96 PageID #: 1094
                                                       EAST           --    CROSS                                                86




     1   of    George          Floyd?

     2   A.         Yes,       sir.

     3   Q.         And       you    understand             that       happened          in    May    of    2020,       right?

     4   A.         Yes,       sir.

     5   Q.         And,       since       the       killing          of    George       Floyd,       there's       been a       lot

     6   of    protests             in    Oxford;       is    that          correct?

     7   A.         Yes,       sir.

     8   Q.         And       have       any    of    these       protests          had       any    violence?

     9   A.         No,       sir,       not    yet,    thank          goodness.

    10   Q.         Yeah.           Mississippi             has       acquitted          itself       well,       hasn't    it?

    11   A.         Sir?

    12   Q.         Mississippi                has    done    well          with    these       protests,          kept them

    13   all    peaceful?

    14   A.         Here       in    Oxford,          we've       been       fortunate,             yes,    sir.

    15   Q.         All       the    protests          in    Oxford          have    been       peaceful          after the

    16   killing          of    George          Floyd?

    17   A.         Yes,       sir.

    18   Q.         So    you've          only       been    sheriff          for    a    couple       of       months.     So

    19   what's          changed          between       --    since          you    became          sheriff       and    all the

    20   time       before          that       requires       the          county    courthouse             grounds       to be

    21   closed          from       dusk       till    dawn?

    22   A.         I    don't       know       how    they       looked       at    it.        I    wasn't       here    before

    23   that.           But    the       perspective             I    brought       in,       based       on    manpower,

    24   670    square          miles          --    okay?        I    have    44    officers          currently.           When

    25   I    was       the    chief       of       police,       I    ran    26    square          miles,       significantly
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 88 of 96 PageID #: 1095
                                                                 EAST          --    CROSS                                                      87




     1   less, with             80       officers.

     2           So    I    have          a       lot       bigger             area,       more       rural       areas       that       my

     3   officers          are       out          in;       and       I'm          not    really       focused          on    the       square.

     4   That    I'm       over          that,          I    feel             like       it's    important             that    the

     5   county       --    I       think          it's          a    risk          for    them       to    take.        We're          not

     6   there;       we're          not          watching                it.        I    feel       confident          the    city's          not

     7   watching          it;       they          have          their             own    issues.

     8           So    I    just          feel          like          it's          best    there's             nothing       going on          up

     9   there.        We       have          a    lot       of,          as       you    said,       entertainment                there,       a

    10   lot    of    young          adults             that          partake.              And       some       of    them    get       more

    11   than    they       should.                    And       I    just          think       it    would       be    best       if    that

    12   area    was       closed             off       after             a    certain          time       of    night.

    13   Q.      And       when          you       were          with          the       Oxford       Police          Department,             did

    14   you    --    or    do       you          know       of       any          Oxford       police          officer       that

    15   enforced          the       law          on    the          county          courthouse             grounds?

    16   A.      I    know          that          we    had          several             times       with       where    we    would have

    17   people       that          were          public             drunk          or    accused          of    that    that       would run

    18   or    maybe       go       up    there.                 And          then,       you    know,          the    officer          would go

    19   up    there       and       have          to       deal          with       them.           But    I    don't       know       of    any

    20   particular             one       where             they          just       went       up    there       and    saw       somebody

    21   sitting       on       a    bench.                 We       didn't          do    anything             like    that,       that I

    22   recall.

    23   Q.      But       if,       say          --    say          --       is    it    true       that       completely

    24   surrounding                the       county             courthouse                grounds          is    owned       by    the       city

    25   of    Oxford?
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 89 of 96 PageID #: 1096
                                                             EAST    --    CROSS                                                         88




     1   A.      The      streets,             yes,          sir.

     2   Q.      And,      so,    that             means       the       Oxford       Police             Department          has

     3   jurisdiction            over          the       area       completely                surrounding             the    county

     4   courthouse?

     5   A.      They      have       --       outside             the    courthouse,                   they    do,    yes,       sir.

     6   Q.      And,      if    an       Oxford             police       officer             saw       violence       or    security

     7   issues       happening               on    the       county       courthouse                   grounds,       could they

     8   go    there      and    investigate?

     9   A.      Sure.          I'm sure                they       would.           I'm       sure       they    would       try    to    go

    10   up    there      if    they          saw       something          that       was          --    shouldn't          be

    11   happening.             I'm sure                that       they    would          try       to    do    that    and       notify

    12   us.     I    would      hope          they          would.

    13   Q.      And      how    often             do    Oxford          police       officers                patrol    the       square?

    14   A.      They      have       a       downtown             unit    up       there.

    15   Q.      And,      so,    there's                an    entire       unit          of       the    Oxford       Police

    16   Department            whose          entire          jurisdiction                is       the    square?

    17   A.      That's         correct.                 Or    used       to.        They          did    when    I    was       there.

    18   Q.      Used      to.        So       that          was    --    that       was       at       least    --    that       was the

    19   case    7    months      ago.              Is       that    right?

    20   A.      Yeah.          Well,          I    was       on    leave       for       a    year       when    I    was       running

    21   for    sheriff;         so       I    can't          really       talk       --       I    don't       know    what was

    22   going       on   that    time.                 So    at    least       a    year          and    8    months       ago,    we

    23   did.

    24   Q.      And      how    many          officers             are    in       the       unit       that    only       patrols

    25   the    square?
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 90 of 96 PageID #: 1097
                                                           EAST      --        CROSS                                                89




     1   A.         I    don't       know       how    many's             in    there       now,    sir.

     2   Q.         How       many       were       there       when       you       were    with    the       Oxford       Police

     3   Department?

     4   A.         We       had    it    up    to    eight,          I    believe,          when    I    was       there.

     5   Q.         Eight.           And       is    that       --    for       law    enforcement             agency,       is

     6   eight          officers          for       that    size          area,       is    that    well-policed             or is

     7   that       --       is    that    enough          police          officers          or    could       it    use    more or

     8   is    it       too       few?

     9   A.         When          there's       an    SEC       game       and       it's    full,       we    would       normally

    10   stack          on    15.        We'd       have    15       officers          up    there.           Seven       would not

    11   be    enough.

    12   Q.         And       that's during                game       day,       right?

    13   A.         Yes,          sir.     Or       back    to       school.           You    know,       big       events       that

    14   would          come       up,    we    would       try       to       get    out    as    many       officers.           Plus,

    15   we    would          put    a    mounted          patrol          up    there       also.

    16   Q.         And       are    you       familiar          with          Fringe       Festival          Oxford?        A

    17   Fringe          Festival?              It's       an    artistic             festival       for       anyone       in

    18   Oxford.

    19   A.         No,       sir,       not    really.

    20   Q.         Not       familiar          with       it?        Are       you    familiar          with       the    Oxford

    21   Film       Festival?

    22   A.         Yes,          sir.

    23   Q.         And       are    you       familiar          that          they    had    a    projection             event on

    24   the    county             courthouse          grounds             last       year?

    25   A.         I    didn't          know       that    until          here       recently       when       I    was    informed
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 91 of 96 PageID #: 1098
                                                        EAST          --    CROSS                                                         90




     1   that    they       did.

     2   Q.      And       compared       to,       say,          game          day,       how's       the       crowd       in    the

     3   square       during       the    film          festival?

     4   A.      I    haven't          really       seen          a    bigger          crowd          there       during          the

     5   square.           I'm    not    familiar             with          it.        I    know       when       they       headed

     6   out,    they       had    it    at    the       mall          or       something.              I    say       the    mall,       but

     7   where       the    university             owns       now,          used       to       be    the    old       Walmart;          they

     8   had    some       pretty       good       crowds             there.

     9   Q.      And       this    is    for       the       film          festival?

    10   A.      When       they       would       do    their             film       festival,             you    know, there's

    11   a    movie    theater;          they       showed             them          there.

    12   Q.      How       many    officers             would          you       need       to       properly          police the

    13   square       during       the    Oxford             Film          Festival?

    14   A.      I    don't       know    that          we'd          need       any       more.        I    haven't          seen any

    15   uptick       in    that.        In    the       last          year          and    a    half,       I    don't       know.

    16   Q.      But       it's    no    more       than          game          day,       is    it?

    17   A.      No.        No,    sir.        I    wouldn't                think          so.

    18   Q.      It's       probably          less?

    19   A.      I    would       consider          it       --       it's       considerably                less.

    20   Q.      And       what's considerable?                             I    mean,          how    many       officers would

    21   you    need?

    22   A.      Just       depends       on       the       size          of    the       grounds.              You    normally had

    23   five    up    there       at    night.              You       had       eight          assigned          to    the       area,

    24   but    you'd       have       five    most          nights             up    there.

    25   Q.      I    see.        So    during          --    you          would       estimate             that       during last
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 92 of 96 PageID #: 1099
                                                        EAST    --    CROSS                                                      91




     1   year's       Oxford       Film       Festival          five       Oxford       police       officers                could

     2   sufficiently             police       that       --    that       area?

     3   A.      I    have    no    idea.           I    didn't       even       know    they       had       a    film

     4   festival       up    there       last          year,    so    I    can't       comment          on       that.

     5   Q.      So    do    you    see       it    as    the    role       of    law    enforcement,                   during

     6   people       engaged       in    protests,             to    keep       those       protests             safe?

     7   A.      Yes.

     8   Q.      And    that       when       one       group    is,       say,       protesting          to       take the

     9   Confederate          monument             that       rests    on    the       county       courthouse

    10   grounds,       and       then    there's             another       group       protesting                to    keep it

    11   up,    that    the       role    of       law    enforcement             is    to    make       sure          that both

    12   of    those    groups          can    protest          and    get       their       points       of       view

    13   across?

    14   A.      Yes.

    15   Q.      So    is    it    the    Lafayette             County       Sheriff's             role,          in    your

    16   view, to       insure          that       people       are    able       to    express          their          right --

    17   their       First    Amendment             rights       to    free       speech       and       assembly?

    18   A.      Yes.

    19   Q.      And,       so,    when       these       protests          happened          in    Oxford             this past

    20   summer,       you    know,       some          related       to    George       Floyd,          some          related to

    21   the    monument,          both       for       and    against,          it    was    --    it    was          the

    22   sheriff's          role, your             role,       and    your       department's             role, to             make

    23   sure    that       all    of    those          people       could       speak       their       minds, get

    24   their       message       across,          and       stay    safe,       right?

    25   A.      My    role       was    to    protect          the    --
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 93 of 96 PageID #: 1100
                                                        EAST       --    CROSS                                                92




     1                      MR.       O'DONNELL:              I'm       going       to    object       to    relevance at

     2   this    point.

     3                      THE       COURT:           It    is    somewhat          distant       from       what    I'm

     4   interested          in,       but       go    ahead;       and       you    may    answer          that    question

     5   and    move    on.

     6                      MR.       TOM:        Okay.

     7   BY    MR.    TOM:

     8   Q.      You    can       answer          that.

     9   A.      Our    role          is    to    make       sure       that       they    have    a    safe       environment

    10   to    express       their          First       Amendment             right,       yes,    sir.

    11   Q.      And,       in    your          experience,             the    county       courthouse             grounds

    12   have    been       used       for       protests,          right?

    13   A.      They       have       this       past       summer       for       sure,    yes,       sir.

    14   Q.      And,       when       you       were       with    the       Oxford       Police       Department,          were

    15   there       ever    protests             on    the       county       courthouse          grounds?

    16   A.      Yes,       sir.           In    previous          years,          yes,    sir.

    17   Q.      And,       so,       part       of    the    Oxford          Police       Department's,             to   your

    18   understanding,                and       the    Lafayette             County       Sheriff's          role    are to

    19   insure       that       people          are    able       to    safely          protest       on    the    county

    20   courthouse          grounds,             right?

    21   A.      Wherever             they       choose       to    have       a    permit,       whether          it's

    22   courthouse          grounds,             whether          it's,       you       know,    in    between       city

    23   hall    and    Neilson's                over       there,       it's       our    job    to    make       sure they

    24   stay    safe       and       have       that       First       Amendment          right       to    assemble and

    25   protest       and       be    safe.
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 94 of 96 PageID #: 1101
                                                    EAST       --    CROSS                                                 93




     1   Q.     And,    clearly,             they       would,       say,       get   a   permit       for    use of       the

     2   courthouse         grounds,          right?

     3   A.     If    they    have       a    permit          up    there,       then     it's    my    job       to    make

     4   sure   they    have       a    safe       environment             to    do   that      in.

     5   Q.     Well, that's             great.              You've       done    a   great      job    from       what I

     6   understand,         all       peaceful.

     7   A.     Thank       you.

     8   Q.     Yeah.

     9                  MR.    TOM:           No    further          questions,           Your    Honor.

    10                  THE    COURT:              Any       redirect?

    11                  MR.    O'DONNELL:                    No,    sir,    Your      Honor.

    12                  THE    COURT:              You       may    step    down.

    13                  THE    WITNESS:                 Thank       you.

    14                  THE    COURT:              Anything          further?

    15                  MR.    O'DONNELL:                    Nothing       further,        Your       Honor.

    16                  THE    COURT:              Is       there    anything         further         from    the

    17   plaintiff?

    18                  MR.    TOM:           Can       I    check    with       my   co-counsel,            Your Honor?

    19                  THE    COURT:              Yes,       you    may.        (Pause).

    20          You    can    go       out    that          way.

    21                  THE    WITNESS:                 Yes,       sir.

    22                  MR.    TOM:           Nothing          further,          Your     Honor.

    23                  THE    COURT:              All       right.        Thank      you.

    24          All    right, gentlemen.                       The    Court's         going      to    take       the

    25   matter      into    consideration,                   and    we'll       issue     an    order       on    it
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 95 of 96 PageID #: 1102
                                                                                                94




     1   within    --    let's see;      today's   Wednesday        --   within   24   hours.

     2                   MR.   TOM:     Thank   you,   Your    Honor.

     3                   THE   COURT:     All   right.    If    there's     nothing     further,

     4   we'll    be    in   recess.

     5                         (Proceedings     concluded      at   4:17   p.m.)

     6

     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
Case: 3:20-cv-00224-NBB-RP Doc #: 66-49 Filed: 02/02/21 96 of 96 PageID #: 1103
                                                                                                                  95




     1                             CERTIFICATE         OF     OFFICIAL         REPORTER

     2

     3

     4                      I,    Rita    Davis,       Federal       Official          Realtime         Court

     5   Reporter,     in    and    for    the    United       States          District       Court      for    the

     6   Northern     District       of    Mississippi,             do    hereby       certify      that

     7   pursuant     to    Section       753,    Title       28,    United          States      Code    that the

     8   foregoing     is    a    true    and    correct       transcript             of   the

     9   stenographically           reported          proceedings             held    in   the

    10   above-entitled           matter;       and    that    the       transcript         page    format is

    11   in   conformance         with    the    regulations             of    the    Judicial      Conference

    12   of   the   United       States.

    13

    14

    15                                    Dated       this    1st    day       of    December,      2020.

    16

    17

    18

    19                                    /s/ Rita Davis
                                          RITA DAVIS, FCRR, RPR,                      CSR #1626
    20                                    Federal Official Court                      Reporter

    21

    22

    23

    24

    25
